Name: Council Regulation (EEC) No 197/91 of 21 January 1991 modifying Annex II to Council Regulation (EEC) No 288/82 on common rules for imports with regard to products subject to surveillance
 Type: Regulation
 Subject Matter: tariff policy; NA
 Date Published: nan

 26 . 1 . 91No L 21 / 76 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 197 /91 of 21 January 1991 modifying Annex II to Council Regulation (EEC) No 288 / 82 on common rules for imports with regard to products subject to surveillance Whereas the national and Community surveillance arrangements have moreover changed; Whereas , in the light of these considerations , Annex II to Regulation (EEC) No 288 / 82 should be replaced by a new version reflecting the changes which have occurred, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNTIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the products subject to national or Community surveillance pursuant to the terms of Regulation (EEC) No 288 / 82 (*), as last amended by Regulation (EEC) No 3050/90 ( 2 ), are recorded in Annex II to that Regulation; Whereas the last update of the said Annex II appeared in the Official Journal of the European Communities of 16 February 1987 ( 3 ); whereas the entries for the products in question give their Common Customs Tariff and NIMEXE references ; whereas since 1 January 1988 the Community has used a new nomenclature termed the 'Combined Nomenclature' (CN), containing codes and descriptions which supersede those of the previous nomenclatures ; Article 1 Annex II to Council Regulation (EEC) No 288 / 82 is hereby replaced by the Annex attached to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 January 1991 . For the Council The President R. STEICHEN ( ») OJ No L 35 , 9 . 2 . 1982 , p. 1 . ( 2 ) OJ No L 292 , 24 . 10 . 1990 , p . 17 . ( 3 ) OJ No C 37 , 16 . 2 . 1987 , p. 45 . 26 . 1 . 91 -Official Journal of the European Communities No L 21 /77 ANNEX ¢ANNEX II Notes (0 Commission Regulation (EEC) No 4029 / 89 of 28 December 1989 modifying Commission Regulation (EEC) No 235 / 86 introducing a Community surveillance of imports of video tape recorders originating in South Korea (OJ No L 382 , 30 . 12 . 1989 , p. 67). ( 2 ) Commission Regulation (EEC) No 4030 / 89 of 28 December 1989 extending the Community surveillance of imports of certain products originating in Japan (OJ No L 382 , 30 . 12 . 1989 , p. 68 ). ( 3 ) Commission Regulation (EEC) No 4031 / 89 of 28 December 1989 extending retrospective Community surveillance of imports of certain products originating in Japan (OJ No L 382, 30 . 12 . 1989 , p. 70). ( A ) Commission Regulation (EEC) No 4032 / 89 of 29 December 1989 extending Regulation (EEC) No 2819 / 79 making imports of certain textile products from certain third countries subject to Community surveillance (OJ No L 382, 30 . 12 . 1989 , p. 71 ). ( 5 ) Commission Regulation (EEC) No 4033 / 89 of 29 December 1989 amending Regulation (EEC) No 2819 / 79 as regards certain textile products (categories 3 , 33 and 41 ) originating in Turkey (OJ No L 382 , 30 . 12 . 1989 , p. 72). (*) Commission Regulation (EEC) No 4034 / 89 of 29 December 1989 extending the periods of validity of Regulations (EEC) No 3044 /79 , (EEC) No 1782 / 80 and (EEC) No 4121 / 88 , on Community surveillance of imports of certain textile products originating in Malta , Egypt and Turkey (OJ No L 382, 30 . 12 . 1989 , p. 77). ( 7 ) Commission Regulation (EEC) no 274 / 90 of 31 Jaftuary 1990 introducing retrospective Community surveillance of imports into the Community of footwear originating in all non-member countries (OJ No L 30 , 1 . 2 . 1990 , p. 54 ). ( 8 ) Commission Regulation (EEC) No 1735 /90 of 21 June 1990 introducing prior Community surveillance of imports of certain types of footwear originating in South Korea and Taiwan (OJ No L 161 , 27 . 6 . 1990 , p. 12), amended by Council Regulation (EEC) No 3050 /90 of 22 October 1990 (OJ No L 292, 24 . 10 . 1990 , p. 17). ( 9 ) Commission Regulation (EEC) No 2876 / 90 of 4 October 1990 extending Regulation (EEC) No 2985 / 89 introducing a Community surveillance a posteriori of imports of certain textile products originating in Tunisia and Morocco (OJ No L 275 , 5 . 10 . 1990 , p. 34 ). LIST OF PRODUCTS SUBJECT TO SURVEILLANCE Key to symbols : T = totally under surveillance; P = partially under surveillance. No L 21 / 78 Official Journal of the European Communities 26 . 1 . 91 C6digo /Kode /Code / Kto8iK6&lt;; /Codice BNL DEU DNK ESP FRA GBR GRC ITA IRL PRT EUR ( 1 ) (2 ) (3 ) (4 ) ( 5 ) ( 6 ) (7 ) (8 ) (9 ) ( 10 ) ( 11 ) ( 1Z) 0105 11 00 T 0105 19 10 T 0105 19 90 T 0105 91 00 T 0105 99 10 T 0105 99 20 T 0105 99 30 T 0105 99 50 T 0206 80 99 T 0206 90 99 T 0207 10 11 T 0207 10 15 T 0207 10 19 T 0207 10 31 T 0207 10 39 T 0207 10 51 T 0207 10 55 T 0207 10 59 T 0207 10 71 T 0207 10 79 T 0207 10 90 T 0207 21 10 T 0207 21 90 T 0207 22 10 T 0207 22 90 T . ' 0207 23 11 T 0207 23 19 T 0207 23 51 T 0207 23 59 T 0207 23 90 T 0207 31 00 T T 0207 39 11 T 0207 39 13 T 0207 39 15 T 0207 39 17 T 0207 39 21 T 0207 39 23 T 0207 39 25 T 0207 39 27 T 0207 39 31 T 0207 39 33 T 0207 39 35 T 0207 39 37 T 0207 39 41 T 0207 39 43 T 0207 39 45 T 0207 39 47 T 0207 39 51 T 0207 39 53 T 0207 39 55 T 0207 39 57 T 0207 39 61 T 0207 39 63 T 0207 39 65 T 0207 39 67 T 0207 39 71 T 0207 39 73 T 0207 39 75 T 0207 39 77 T 0207 39 81 T 26 . 1 . 91 Dfficial Journal of the European Communities No L 21 / 79 ( 1 ) (2) (3 ) (4 ) (5 ) ( 6 ) (7 ) (8 ) (9 ) ( 10 ) ( 11 ) ( 12) 0207 39 83 , T 0207 39 85 T 0207 39 90 T 0207 41 10 T 0207 41 11 T 0207 41 21 T 0207 41 31 T 0207 41 41 T 0207 41 51 T 0207 41 71 T 0207 41 90 T 0207 4210 T 0207 4211 T 0207 42 21 T 0207 42 31 T 0207 42 41 T 0207 42 51 T 0207 42 59 T 0207 42 71 T 0207 42 90 T 0207 43 11 T 0207 43 15 T 0207 43 21 T 0207 43 23 T 0207 43 25 T 0207 43 31 T 0207 43 41 T 0207 43 51 T . 0207 43 53 T 0207 43 61 T 0207 43 63 T 0207 43 71 T 0207 43 81 T 0207 43 90 T 0207 5010 . T T 0207 50 90 T 0208 90 30 T 0210 90 71 T T 0210 90 79 T T 0403 10 51 TP T 0403 10 53 TP T 0403 10 59 TP T 0403 10 91 TP T 0403 10 93 TP T 0403 10 99 TP T 0403 90 71 TP T 0403 90 73 TP T 0403 90 79 TP T 0403 90 91 T P T 0403 90 93 TP T 0403 90 99 T P T 0407 00 11 T 0407 00 19 T 0407 00 30 TP 0407 00 90 T P 0408 11 10 T 0408 11 90 T 0408 19 11 T 0408 19 19 T 0408 19 90 T 0408 91 10 T 0408 91 90 T No L 21 / 80 Official Journal of the European Communities 26 . 1 . 91 ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7) ( o ) UU) UlJ ( iz; 0408 99 10 T P 0408 99 90 T :x 0409 00 00 P 0504 00 00 T 0507 90 00 T ;x 0601 20 10 P 0602 99 30 T 0602 99 41 T 0701 10 00 T 0703 1011 TP 0703 10 19 T 0703 10 90 T 0703 20 00 T 0703 90 00 T 0704 10 10 T 0704 10 90 T 0704 20 00 T 0704 90 10 T 0704 90 90 T 0706 10 00 T 0706 9011 T 0706 90 19 T 0706 90 30 T 0706 9Q 90 T 0707 00 11 T 0707 00 19 T 0707 00 90 T 0708 10 10 T 0708 10 90 T 0708 90 00 T 0709 20 00 T 0709 30 00 T 0709 40 00 T 0709 51 10 T T 0709 51 30 T T 0709 51 50 T T 0709 51 90 T T 0709 52 00 T T 0709 60 10 T 0709 60 91 T 0709 60 95 T 0709 60 99 T 0709 70 00 T 0709 90 10 T 0709 90 20 T 0709 90 40 T 0709 90 50 T 0709 90 70 T 0709 90 90 T 0710 21 00 T 0710 22 00 T 0710 29 00 T 0710 30 00 T 0710 40 00 T T 0710 80 51 T 0710 80 59 T 0710 80 60 T 0710 80 80 T 0710 80 90 T 0710 90 00 T 0711 20 10 ^ T 0711 20 90 T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 81 ( 1 ) (2) ( 3 ) (4) (5 ) (6 ) (7 ) (8 ) (9 ) (10 ) ( 11 ) ( 12) 0711 90 10 T 0711 90 30 T T 0711 90 70 T 0712 20 00 T 0712 30 00 T 0712 90 30 T 0712 90 50 T ex 0712 90 90 P 0713 1011 T T 0713 1019 T T 0713 10 90 T 0713 20 10 T T 0713 20 90 T 0713 31 10 T T 0713 31 90 T 0713 32 10 T T 0713 32 90 T 0713 33 10 T T 0713 33 90 T 0713 39 10 T T 0713 39 90 T 0713 40 10 T T 0713 40 90 T 0713 5010 T 0713 50 90 T 0713 90 10 T 0713 90 90 T 0802 11 10 T 0802 11 90 T 0802 12 10 T 0802 12 90 T 0802 21 00 T 0802 22 00 T 0802 31 00 T 0802 32 00 T 0802 40 00 T 0802 50 00 T 0802 90 10 T 0802 90 90 T 0804 10 00 T 0804 20 10 T 0804 4010 T 0804 40 90 T 0805 10 11 T 0805 10 15 T 0805 10 19 T 0805 10 21 T 0805 10 25 T 0805 10 29 T 0805 10 31 T 0805 10 35 T 0805 10 39 T 0805 10 41 T 0805 10 45 T 0805 10 49 T 0805 10 70 T 0805 10 90 T 0805 20 10 T 0805 20 30 T 0805 20 50 T 0805 20 70 T 0805 20 90 T Official Journal of the European Communities 26 . 1 . 91No L 21 / 82 ( 1 ) (2 ) ( 3 ) (4) ( 5 ) ( 6 ) (7) ( 8 ) ( 9 ) ( 10) ( 11 ) ( 12) 0805 30 10 T 0805 30 90 T 0805 40 00 T 0805 90 00 T 0808 1010 T 0808 10 91 T 0808 10 93 T 0808 10 99 T 0808 20 10 T 0808 20 31 T 0808 20 33 T 0808 20 35 T 0808 20 39 T 0809 20 10 T 0809 20 90 T 0809 30 00 T 0809 40 11 T 0809 40 19 T 081010 10 T 0810 10 90 T ex 0810 90 80 P 0811 20 51 T 0811 20 59 T 0811 20 90 T 0811 90 10 T 0811 90 30 T 0811 90 50 T 0811 90 70 T 0811 90 90 T 0812 90 10 T 0812 90 20 T 0812 90 40 T 0812 90 90 T 0813 40 90 T 0813 50 11 T 0813 50 19 T 0904 12 00 T 0904 20 10 T 0904 20 31 T 0904 20 35 T 0904 20 39 T 0904 20 90 T 0910 20 10 T 0910 20 90 T 0910 40 11 T 0910 40 13 T 0910 40 19 T 0910 40 90 T 1005 10 11 T 1005 10 13 T 1005 10 15 T 1005 10 19 T 1105 10 00 T 1105 20 00 T 1201 00 10 T 1202 10 10 T 1204 00 10 T 1205 00 10 T 1206 00 10 T 1207 10 10 T 1207 20 10 T 1207 30 10 T No L 21 / 8326 . 1 . 91 Official Journal of the European Communities ( 1 ) ( 2 ) ( 3 ) . (4 ) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) ( 11 ) ( 12 ) 1207 40 10 T 1207 50 10 T 1207 60 10 T 1207 91 10 T 1207 92 10 T 1207 99 10 T 1209 11 00 T 1209 19 00 T 1209 21 00 T 1209 22 10 T 1209 22 30 T 1209 22 90 T 1209 23 10 T 1209 23 30 T 1209 23 90 T 1209 24 00 T 1209 25 10 T 1209 25 90 T 1209 26 00 T 1209 29 11 T 1209 29 19 T 1209 29 20 T 1209 29 30 T 1209 29 40 T 1209 29 50 T 1209 29 60 T 1209 29 71 T 1209 29 75 T 1209 29 90 T 1209 30 00 T 1209 91 10 T 1209 91 90 T 1209 99 10 T 1209 99 91 T 1209 99 99 T 1212 10 10 T 1212 10 91 T 1212 10 99 T 1214 10 00 T 1214 90 10 T 1214 90 90 T 1302 20 10 T 1302 20 90 T ex 1501 00 11 P ex 1501 00 19 P ex 1501 00 90 P 1502 00 10 T 1502 00 91 T 1502 00 99 T 1506 00 00 T - 1509 10 10 T 1509 10 90 T 1509 90 00 T 1510 00 10 T 1510 00 90 T 151710 10 T 1517 90 10 . T 1601 00 10 T ex 1601 00 91 P ex 1601 00 99 P 1602 10 00 T 26 . 1 . 91No L 21 / 84 Official Journal of the European Communities ( 1 ) ( 2) (3 ) (4) (5 ) ( 6 ) (7) ( 8 ) ( 9 ) ( 10 ) ( 11 ) ( 12 ) 1602 20 10 T ex 1602 20 90 P 1602 41 90 T 1602 42 90 T 1602 49 90 T 1602 90 71 T 1602 90 79 T 1602 90 99 T ex 1605 90 10 P 1605 90 90 T 1702 30 59 T 1702 30 91 T 1702 30 99 T 1702 40 90 T 1702 90 50 T 1704 10 11 T 1704 10 19 T 1704 10 91 T 1704 10 99 T 1704 90 30 T 1704 90 51 T 1704 90 55 T 1704 90 61 T 1704 90 65 T 1704 90 71 T 1704 90 75 T 1704 90 81 T 1704 90 99 T 1806 10 10 T T 1806 10 30 T T 1806 10 90 T T 1806 20 10 T T 1806 20 30 T T 1806 20 50 T T 1806 20 70 T T 1806 20 80 T T 1806 20 95 T T 1806 31 00 T T 1806 32 10 T T 1806 32 90 T T 1806 90 11 T T 1806 90 19 T T 1806 90 31 T T 1806 90 39 T T 1806 90 50 T T 1806 90 60 T T 1806 90 70 T T 1806 90 90 T T 1901 10 00 T T 1901 20 00 T T 1901 90 11 T T 1901 90 19 T T 1901 90 90 T T 1902 11 10 T T 1902 11 90 T T 1902 19 10 T T 1902 19 90 T T 1902 20 30 T 1902 20 91 T T 1902 20 99 T T 1902 30 10 T T 1902 30 90 T T No L 21 / 8526 . 1 . 91 Official Journal of the European Communities ( 1 ) (2 ) ( 3 ) (4 ) &lt; (5 ) (6) (7) ( 8 ) (9 ) ( 10) ( 11 ) ( 12 ) 1902 40 10 T T 1902 40 90 T T 1903 00 00 T 1904 10 10 T T 1904 10 30 T T 1904 10 90 T T 1904 90 10 T T T 1904 90 90 TP T 1905 10 00 T 1905 20 10 T 1905 20 30 T 1905 20 90 T 1905 30 11 T 1905 30 19 T 1905 30 30 T 1905 30 51 T 1905 30 59 T 1905 30 91 T 1905 30 99 T 1905 40 00 T 1905 90 10 T 1905 90 20 T 1905 90 30 T 1905 90 40 T 1905 90 45 T 1905 90 55 T 1905 90 60 T 1905 90 90 T 2001 10 00 T 2001 20 00 T 2001 90 10 T 2001 90 20 T T 2001 90 30 T T 2001 90 40 T T 2001 90 50 T 2001 90 60 T 2001 90 80 T T 2003 20 00 T 2004 10 10 T 2004 10 91 T T T 2004 10 99 T 2004 90 10 T T . * ex 2004 90 30 P 2004 90 91 T 2004 90 95 T 2004 90 99 T 2005 10 00 T 2005 20 10 T ' T T 2005 20 90 T 2005 30 00 T ex 2005 51 00 P 2005 60 00 T 2005 70 00 T 2005 80 00 T T 2005 90 10 T T 2005 90 50 T 2005 90 90 T 2006 0010 T 2006 00 31 T 2006 00 39 T 2006 00 90 T ex 2007 10 10 P 26 . 1 . 91No L 21 / 86 Dfficial Journal of the European Communities ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7) ( 8 ) (9 ) . ( 10) ( 11 ) ( 12) :x 2007 10 90 P 2007 91 10 T 2007 91 30 T 2007 91 90 T 2007 9910 T 2007 99 20 T 2007 99 39 T 2007 99 51 T 2007 99 59 T :x 2007 99 90 P 2008 11 10 T T 2008 20 51 T 2008 20 59 T 2008 20 71 T 2008 20 79 T 2008 20 91 T 2008 20 99 T 2008 30 55 T 2008 30 59 T 2008 30 75 T ;x 2008 30 79 P 2008 30 91 T 2008 30 99 T 2008 70 91 T 2008 70 99 T 2008 91 00 T 2008 92 50 T 2008 92 71 T 2008 92 79 T 2008 92 91 T 2008 92 99 T 2008 99 41 T 2008 99 43 T 2008 99 45 T :x 2008 99 49 P 2008 99 51 T 2008 99 53 T 2008 99 55 T :x 2008 99 59 P 2008 99 71 T 2008 99 79 T 2008 99 85 T T 2008 99 91 P T 2008 99 99 P P ' 2009 20 11 T 2009 20 19 T 2009 40 11 T 2009 40 19 T 2009 40 30 T 2009 40 91 T 2009 40 93 T 2009 40 99 T 2009 60 11 T 2009 60 19 T 2009 60 51 T 2009 60 59 T 2009 60 71 T 2009 60 79 T 2009 7011 T 2009 7019 T 2009 70 30 T 2009 70 91 T No L 21 / 8726. 1 . 91 Official Journal of the European Communities ( 1 ) ( 2 ) (3 ) (4) (5 ) (6 ) (7 ) (8 ) (9 ) ( 10 ) . ( 11 ) ( 12 ) 2009 70 93 T 2009 70 99 T 2009 80 11 T 2009 80 19 T 2009 80 31 T 2009 80 39 T 2009 90 11 T 2009 90 19 T 2009 90 21 T 2009 90 29 T 2009 90 31 T 2009 90 39 T 2009 90 41 T 2009 90 49 T 2009 90 51 T 2009 90 59 T 2009 90 71 T 2009 90 73 T 2009 90 79 T 2009 90 91 T 2009 90 93 T 2009 90 99 T 21011011 T 2101 10 19 T ex 2101 10 91 P T ex 2101 10 99 P T ex 2101 20 10 P T ex 2101 20 90 P T 2101 30 99 T 2102 10 31 T 2102 10 39 T 2102 20 11 T 2102 2019 T 2105 00 10 T T T 2105 00 91 TP T 2105 00 99 T T 2106 10 10 T T 2106 10 90 T T 2106 90 10 T T 2106 90 91 T T 2106 90 99 T T 220210 00 T 2202 9010 T 2202 90 91 T 2202 90 95 T 2202 90 99 T ex 2204 30 91 P ex 2204 30 99 P 2208 3011 T 2208 30 19 T 2208 30 91 T 2208 30 99 T 2208 50 11 T 2208 50 19 T 2208 90 11 T 2208 90 19 T 2208 90 55 T 2208 90 59 T 2208 90 79 T 2302 50 00 T 2304 00 00 T 2309 10 90 T No L 21 / 88 Official Journal of the European Communities 26 . 1 . 91 ( 1 ) (2) (3 ) (4) (J ) (6 ) (7) ( 8 ) (9 ) ( 10 ) ( 11 ) ( 12) 2309 90 91 T 2309 90 99 T 2520 20 90 T 2523 10 00 T T 2523 21 00 T T 2612 10 10 T 2612 10 90 T 2612 2010 T 2612 20 90 T ex 2621 00 00 P 2710 00 11 T 2710 00 15 T 2710 00 21 T 2710 00 25 T 2710 00 31 T 2710 00 33 T 2710 00 35 T 2710 00 37 T 2710 00 39 T 2710 00 41 T 2710 00 45 T 2710 00 51 T 2710 00 55 T 2710 00 59 T 2710 00 61 T 2710 00 65 T 2710 00 69 T 2710 00 71 T 2710 00 75 T 2710 00 79 T 2714 10 00 T 2714 90 00 T 2802 00 00 T 2803 00 10 T 2803 00 30 T 2803 00 90 T 2804 61 00 T 2804 69 00 T ex 2812 10 90 P ex 2834 29. 90 P 2839 90 90 T ex 2841 60 00 P ex 2842 90 90 P ex 2844 30 19 P 2844 30 59 ~ T 2844 30 90 T 2905 11 00 T 2905 31 00 T 2905 42 00 T 2905 43 00 T 2905 44 11 T 2905 44 19 T 2905 44 91 T 2905 44 99 T 2907 22 10 T 2917 31 00 T 2917 32 00 T 2917 33 00 T 2917 34 10 T 2917 34 90 T 2917 35 00 T 2917 3910 T Official Journal of the European Communities No L 21 / 8926 . 1 . 91 ( 1 ) (2) ( 3 ) (4) ( 5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10) ( 11 ) ( 12)' 2917 39 90 T 2922 42 00 T 2933 7100 T 3002 10 10 T 3002 10 91 T 3002 20 00 T 3002 31 00 T 3002 39 00 T 3002 90 90 T 3003 10 00 T 3003 20 00 T 3003 31 00 T 3003 39 00 T 3003 40 00 T 3003 90 10 T ex 3003 90 90 P 300410 10 T 3004 10 90 T 3004 2010 T 3004 20 90 T 3004 31 10 T 3004 31 90 . T 3004 3210 T 3004 32 90 T 3004 39 10 T 3004 39 90 T 3004 4010 T 3004 40 90 T 3004 50 10 T 3004 50 90 T 3004 9011 T 3004 9019 T 3004 90 91 T 3004 90 99 T 3006 10 10 T 3006 10 90 T 3006 30 00 T 3006 40 00 T 3006 50 00 T 3006 60 11 T 3006 60 19 T 3006 60 90 T ex 3101 00 00 P 3102 10 10 T T T 3102 10 91 T T 310210 99 T T 3102 2100 T T 3102 29 10 T - T 3102 29 90 T T 3102 3010 T T 3102 30 90 T T 3102 40 10 T T 3102 40 90 T T 3102 50 10 T T T T 3102 50 90 T T 3102 60 00 T T 3102 70 00 T T 3102 80 00 T T 3102 90 00 T T 3103 10 00 T T 3103 20 00 T T T 3103 90 00 T T T Official Journal of the European Communities 26 . 1 . 91No L 21 / 90 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) ( 6 ) (7 ) ( 8 ) (9 ) ( 10 ) ( 11 ) ( 12) 3104 10 00 T 3104 20 10 T 3104 20 50 T 3104 20 90 T / ex 3104 30 00 P \ ex 3104 90 00 P 3105 10 00 T T 3105 20 10 T 3105 20 90 T 3105 30 00 T 3105 40 00 T 3105 51 00 T T 3105 59 00 T T 3105 60 10 T T 3105 60 90 P T 3105 90 10 t T 3105 90 91 T 3105 90 99 T 3208 10 10 T 3208 20 10 T 3208 9010 T 3307 90 00 P ex 3401 11 00 P ex 3401 19 00 P ex 3401 20 10 P ex 3401 20 90 P 3402 11 00 T T 3402 12 00 T T 340213 00 T T 3402 19 00 T T 3402 2010 T T 3402 20 90 T 3402 9010 T T 3402 90 90 T 3403 19 10 T 3405 10 00 T 3405 20 00 T 3405 30 00 T 3405 40 00 S T 3405 90 90 T 3407 00 00 T 3501 10 50 T 3504 00 00 T 3505 10 10 T 3505 10 90 T 3505 20 10 T 3505 20 30 T 3505 20 50 T 3505 20 90 T 3506 10 90 T 3506 91 00 T 3506 99 90 T 3701 10 10 T 3702 10 00 T 3702 20 00 T 3702 31 10 T 3702 31 90 T 3702 3211 T 3702 32 19 T 3702 32 31 T 3702 32 51 T 3702 32 91 T No L 21 / 9126 . 1 . 91 Official Journal of the European Communities ( 1 ) ( 2) (3 ) (4 ) (5 ) ( 6 ) (7 ) (8 ) ( 9 ) ( 10 ) ( 11 ) ( 12) 3702 32 99 T 3702 39 00 T 3702 41 00 " T 3702 42 00 T 3702 43 00 T 3702 44 00 T 3702 51 10 T 3702 51 90 T 3702 52 10 T 3702 52 90 T 3702 53 00 T 3702 54 00 T 3702 55 00 T 3702 56 10 T 3702 56 90 T 3702 91 10 T 3702 91 90 T 3702 92 10 T  . 3702 92 90 T 3702 93 10 T 3702 93 90 T 3702 94 10 T 3702 94 90 T 3702 95 00 T 3704 00 10 T 3706 10 10 T 3706 10 91 T 3706 10 99 T 3706 90 10 T 3706 90 31 T 3706 90 51 T 3706 90 91 T 3706 90 99 T 3801 20 10 T 3804 00 90 T 3805 90 00 T 3809 10 10 T 3809 10 30 T 3809 10 50 T 3809 10 90 T 3809 91 00 T 3809 92 00 T 3809 99 00 T 3812 20 00 T 3812 30 20 T 3812 30 80 T 3818 00 90 T 3820 00 00 T 3822 00 00 T 3823 10 00 T 3823 40 00 T 3823 50 10 T 3823 50 90 T 3823 60 11 T 3823 60 19 T 3823 60 91 T 3823 60 99 T 3823 90 70 T 3823 90 81 T 3823 90 83 T 3823 90 85 T 3823 90 87 T 26 . 1 . 91Mo L 21 / 92 Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10) ( 11 ) ( 12 ) 3823 90 91 T 3823 90 93 T 3823 90 95 T 3823 90 96 T 3823 90 97 T 3823 90 98 - T 3901 1010 T T 3901 10 90 T T 3901 20 00 T T 3901 30 00 T T 3901 90 00 T T 3902 10 00 T 3902 20 00 T T 3902 30 00 T T 3902 90 00 T T 3903 11 00 T T 3903 19 00 T T 3903 20 00 T T 3903 30 00 T T 3903 90 00 T T 3904 10 00 T 3904 21 00 T 3904 22 00 T 3904 30 00 T T 3904 40 00 T T 3904 50 00 T T 3904 61 00 T T 3904 69 00 T T 3904 90 00 T T 3905 11 00 T T 3905 19 00 T T 3905 20 00 T T 3905 90 00 T T 3906 10 00 T T 3906 90 00 T T 3907 1000 T 3907 2011 T 3907 20 19 T 3907 20 90 T 3907 30 00 T 3907 40 00 T 3907 50 00 . T 3907 60 00 T 3907 91 10 T 3907 91 90 T 3907 99 00 T 3908 10 00 T 3908 90 00 T 3909 10 00 T 3909 20 00 T 3909 30 00 T 3909 50 00 T 3911 10 00 T T 3911 90 10 T 3911 90 90 T T 3914 00 00 P T x 3915 10 00 T x 3915 20 00 T x 3915 30 00 T 3915 90 11 T T x 3915 90 13 T 3915 90 19 P T No L 21 / 9326 . 1 . 91 Official Journal of the European Communities ( 1 ) (2) (3 ) (4 ) ( 5 ) (6 ) (7) (8 ) (9 ) ( 10 ) ( 11 ) ( 12) 3915 90 91 T 3915 90 99 P T 3916 10 00 T T 3916 20 00 T 3916 90 11 T 3916 9013 T 3916 90 15 T 3916 90 19 T 3916 90 51 T T 3916 90 59 T T 3917 21 10 T 3917 21 91 T 3917 2210 T 3917 22 91 T 3917 23 10 T 3917 23 91 T 3917 29 11 T 3917 29 13 P . T 3917 29 15 T T 3917 29 91 T ex 3917 29 99 P 3917 31 10 T ex 3917 31 90 P 3917 32 11 T 3917 3219 P T 3917 32 31 T ¢ T 3917 32 35 T 3917 32 39 T T ex 3917 32 99 P 3917 33 10 T ex 3917 33 90 P 3917 39 11 T 3917 39 13 P T 3917 39 15 T T 3917 39 91 T ex 3917 39 99 P 3917 4010 T ex 3917 40 90 P ex 3918 10 10 P 3918 10 90 P T 3918 90 00 P 3919 10 10 P T 3919 10 31 T 3919 10 35 T 3919 10 39 P T 3919 10 51 T 3919 10 59 T T ex 3919 90 10 P 3919 90 31 T 3919 90 35 T 3919 90 39 v P T 3919 90 50 T T 3920 1011 T T 3920 10 19 T T 3920 10 90 T T 3920 20 21 T 3920 20 29 T 3920 20 71 T 3920 20 79 T 3920 20 90 T 3920 30 00 T T 3920 41 11 T No L 21 /94 Official Journal of the European Communities 26 . 1 . 91 ( 1 ) (2 ) ( 3 ) . (4 ) (5 ) (6 ) (7 ) ( 8 ) ( 9 ) ( 10 ) ( 11 ) ( 12) 3920 41 19 T 3920 41 91 T 3920 41 99 T 3920 42 11 T 3920 42 19 T 3920 42 91 T 3920 42 99 T 3920 51 00 T T 3920 59 00 T T 3920 61 00 T 3920 62 00 T 3920 63 00 T 3920 69 00 T 3920 91 00 T 3920 92 00 T 3920 93 00 T 3920 99 11 T 3920 99 19 T 3920 99 50 T T 3921 11 00 T T 3921 12 00 T 3921 13 00 T 3921 19 10 T 3921 90 11 T 3921 90 19 T 3921 90 20 , T 3921 90 41 T 3921 90 43 . T 3921 90 49 T 3921 90 50 P T 3921 90 60 P T ex 3923 10 00 P 3923 21 00 T 3923 29 90 P T ex 3923 30 10 P ex 3923 30 90 P ex 3923 40 10 P ex 3923 40 90 P ex 3923 50 10 P ex 3923 50 90 P ex 3923 90 10 P ex 3923 90 90 P ex 3924 10 00 P ex 3924 90 90 P ex 3925 10 00 P ex 3925 20 00 P ex 3925 30 00 P ex 3925 90 10 P ex 3925 90 90 P ex 3926 10 00 P ex 3926 20 00 P 3926 30 00 P 3926 40 00 P 3926 90 10 T ex 3926 90 99 P 4005 99 00 T 4006 10 00 T 4006 90 00 T 4007 00 00 T 4011 30 10 T 4011 50 90 T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 95 ( 1 ) (2) (3 ) (4) (5 ) ( 6) (7 ) (8 ) (9 ) (10 ) ( 11 ) ( 12 ) 4012 10 10 T 4012 20 10 T ex 4012 90 10 P 4013 10 10 T 4013 10 90 T 4013 20 00 T 4202 11 10 T 420211 90 T 42021211 T 4202 12 19 T 420212 91 T 4202 12 99 T 4202 19 91 T 4202 19 99 T 4202 21 00 T 4202 22 10 T 4202 22 90 T 4202 29 00 T 4202 31 00 T 4202 32 10 T 4202 32 90 T 4202 39 00 T 4202 91 10 T 4202 91 50 ' T 4202 91 90 T 4202 9211 T 4202 9215 T 4202 9219 T 4202 92 91 T 4202 92 95 T 4202 92 99 T 4202 99 10 T 4202 99 90 T 4407 10 30 T 4407 21 31 T 4407 21 39 T 4407 22 31 T 4407 22 39 T 4407 23 30 T &gt; 4407 91 31 T 4407 91 39 T 4407 92 30 T 4407 99 31 T 4407 99 39 T 4408 10 30 T 4408 20 30 T 4408 90 30 T ex 4409 10 90 P 4409 20 91 T 44101010 T 4410 10 30 T 4410 10 50 T 441010 90 T 4410 90 10 T 4410 90 90 T 4411 11 00 T T 4411 19 00 T T 4411 2100 'T T 441129 00 T T 4411 31 00 T T 4411 39 00 T 4411 91 00 T T No L 21 / 96 Official Journal of the European Communities 26 . 1 . 91 ( 1 ) (2) (3 ) (4 ) (5 ) ( 6 ) (7) ( 8 ) (9 ) ( 10 ) ( 11 ) ( 12) 4411 99 00 T T 480100 90 T ex 4802 20 00 P 4802 30 00 T 4802 40 10 T 4802 40 90 T 4802 51 90 T 4802 52 00 T 4802 53 19 T 4802 53 90 T 4802 60 10 T 4802 60 90 T 4803 00 31 T 4803 00 39 T 4803 00 90 P T 4804 11 11 T 4804 11 19 T 480411 90 T 4804 19 11 T 4804 19 15 T 4804 19 19 T 4804 19 31 T 4804 19 39 T 4804 19 90 T 4804 31 59 T 4804 31 90 T 4804 39 51 T 4804 39 59 T 4804 39 90 T 4804 41 10 T 4804 41 91 T 4804 41 99 T 4804 42 10 T 4804 42 90 T 4804 4910 T 4804 49 90 T 4804 51 10 T 4804 51 90 T 4804 52 10 T 4804 52 90 T 4804 59 10 T 4804 59 90 T 4805 21 00 T 4805 22 10 T 4805 22 90 T 4805 23 00 T 4805 29 10 T 4805 29 90 T 4805 6030 T ex 4805 60 90 P 4805 70 11 T 4805 70 19 T ex 4805 70 90 P 4805 80 11 T ex 4805 80 90 P 4809 10 00 ¢ T 4809 20 00 T T 4809 90 00 T 4810 11 10 T 4810 11 90 P T 4810 12 00 P T 4810 21 00 T T No L 21 /9726 . 1 . 91 Official Journal of the European Communities ( 1 ) (2) ( 3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) ( 10 ) ( 11 ) ( 12) 4810 29 10 T T 4810 29 90 T T 4810 31 00 T T 4810 32 10 T T 4810 32 90 T T 4810 39 00 T T 4810 91 10 T T 4810 91 30 T T 4810.91 90 T T 4810 99 10 T T 4810 99 90 P T 4811 10 00 T 4811 21 00 T T 4811 29 00 T T 4811 31 00 T 4811 39 00 T T 4811 40 00 T T 4811 90 10 T T 4811 90 90 P T 4813 90 90 T ex 4814 20 00 P ex 4814 90 10 P 4816 10 00 T 4816 20 00 T 4816 90 00 T 4901 10 00 T 4901 91 00 T 4901 99 00 T ex 5007 10 00 P 5201 00 10 T 5201 00 90 T 5202 10 00 T 5202 91 00 T 5202 99 00 T 5203 00 00 T 5204 11 00 T T (4 ) T 5204 19 00 T T (4 ) T 5204 20 00 T (4 ) T 5205 11 00 T T (4 ) T 5205 12 00 T T ( 4 ) T 5205 13 00 T T (4 ) T 5205 14 00 T T (4 ) T 5205 15 10 T T (4 ) T 5205 15 90 T T (4 ) T 5205 21 00 T T (4 ) T 5205 22 00 T T (4 ) T 5205 23 00 T T (4 ) T 5205 24 00 T T ( 4 ) T 5205 25 10 T T (4 ) T 5205 25 30 T T (4 ) T 5205 25 90 T T (4 ) T 5205 31 00 T T (4 ) T 5205 32 00 T T ( 4 ) T 5205 33 00 T T (4 ) T 5205 34 00 T T (4 ) T 5205 35 10 T T ( 4 ) T 5205 35 90 T T (4 ) T 5205 41 00 T T ( 4)T 5205 42 00 T T (4 ) T 5205 43 00 T T (4 ) T 5205 44 00 T T ( 4 ) T 5205 45 10 T T (4 ) T No L 21 / 98 Official Journal of the European Communities 26 . 1 . 91 ( 1 ) ( 2 ) (3 ) (4 ) ( 5 ) (6) (7 ) ( 8 ) (9 ) ( 10 ) ( 11 ) ( 12 ) 5205 45 30 T T ( 4 ) T 5205 45 90 T T ( 4) T 5206 11 00 T T ( 4 ) T 5206 12 00 T T ( 4) T 5206 13 00 T T ( 4 ) T 5206 14 00 T T ( 4 ) T 5206 15 10 T T ( 4 ) T 5206 15 90 T T ( 4) T 5206 21 00 T T ( 4 ) T 5206 22 00 T T ( 4 ) T 5206 23 00 T T ( 4 ) T 5206 24 00 T T ( 4 ) T 5206 25 10 T T (4) T 5206 25 90 T T ( 4 ) T 5206 31 00 T T ( 4 ) T 5206 32 00 T T {*) T 5206 33 00 T T ( 4 ) T 5206 34 00 T T . ( 4 ) T 5206 35 10 T T ( 4 ) T 5206 35 90 T T ( 4 ) T 5206 41 00 T T ( 4) T 5206 42 00 T T ( 4) T 5206 43 00 T T ( 4 ) T 5206 44 00 T T (4) T 5206 45 10 T T ( 4 ) T 5206 45 90 T T (4) T 520710 00 T (4)T 5207 90 00 T (*) T 5208 11 10 P T ( 4 ) T 5208 11 10 ' ' ( 9 ) T ' 5208 11 90 P T ( 4 ) T 5208 11 90 ( 9 ) T 5208 12 11 P T ( 4 ) T 5208 12 11 (?) x 5208 12 13 P T ( 4) T 5208 12 13 ( f ) x 5208 12 15 P T ( 4 ) T 5208 12 15 ( 9 ) T 5208 12 19 P T ( 4 ) T 5208 12 19 ( 9 ) T 5208 12 91 P T ( 4) T 5208 12 91 ( 9 ) T 5208 12 93 P T ( 4 ) T 5208 12 93 ( 9 ) x 5208 12 95 P T ( 4 ) T 5208 12 95 ( 9 ) T 5208 12 99 P T ( 4 ) T 5208 12 99 ( 9 ) T 5208 13 00 P T ( 4)T 5208 13 00 (9)T 5208 19 00 P T ( 4 ) T 5208 19 00 ( 9 ) x 5208 21 10 P T ( 4 ) T 5208 21 10 ( 9 ) T 5208 21 90 P T ( 4 ) T 5208 21 90 ( 9 ) T 5208 22 11 P T ( 4 ) T 5208 22 11 ( 9 ) T 5208 22 13 P v J ( 4 ) T 5208 22 13 ( 9 ) T 5208 22 15 P T ( 4 ) T 5208 22 15 ( 9 ) T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 99 ( 1 ) (2) (3 ) (4) (5 ) (6 ) (7) ( 8 ) (9 ) ( 10 ) ( 11 ) ( 12) 5208 22 19 P T ( 4 ) T 5208 22 19 (*) T 5208 22 91 P T ( 4 ) T 5208 22 91 (*) T 5208 22 93 P T (4 ) T 5208 22 93 ( ») T 5208 22 95 P T (4 ) T 5208 22 95 ( ») T 5208 22 99 P T ( 4 ) T 5208 22 99 ( ») T 5208 23 00 P T ( 4 ) T 5208 23 00 " (')T 5208 29 00 P T ( «) T 5208 29 00 ( 4)T 5208 29 00 ( 9) T 5208 31 00 P T (s ) T 5208 31 00 ( 4 ) T 5208 31 00 ( 9 ) T 5208 32 11 P T ( «)T 5208 32 11 * { 4 ) T 5208 32 11 ( 9 ) T 5208 32 13 P T ( «) T 5208 32 13 ( 4 ) T 5208 3213 (f ) T 5208 32 15 P T ( «) T 5208 32 15 (4)T 5208 32 15 ( »)T 5208 32 19 P T ( «) T 5208 32 19 (4 ) T 5208 32 19 ( ») T 5208 32 91 P T ( «) T 5208 32 91 (4)T 5208 32 91 ( »)T 5208 32 93 P T ( s ) T 5208 32 93 (4 ) T 5208 32 93 ( »)T 5208 32 95 P T (6 ) T 5208 32 95 (4 ) T 5208 32 95 (&gt;) T 5208 32 99 P T (6 ) T 5208 32 99 ( 4 ) T 5208 32 99 . ( 9 ) T 5208 33 00 P T ( «) T 5208 33 00 (4 ) T 5208 33 00 ( ») T 5208 39 00 P T ( «) T 5208 39 00 (4 ) T 5208 39 00 ( ») T 5208 41 00 P T ( «) T 5208 41 00 (4 ) T 5208 41 00 ( ») T 5208 42 00 P T ( «) T 5208 42 00 ( 4)T 5208 42 00 (') T 5208 43 00 P T ( «) T 5208 43 00 ( 4)T 5208 43 00 ( »)T 5208 49 00 P T ( «) T 5208 49 00 ( 4 ) T 5208 49 00 (') T 5208 51 00 T T (6 ) T 5208 51 00 (4)T No L 21 / 100 Official Journal of the European Communities 26 . 1 . 91 (l 2 3 (4 5 6 7 8 ) 9 ( 10 11 12 T T T T 5208 51 00 5208 52 10 5208 52 10 5208 52 10 5208 52 90 5208 52 90 5208 52 90 5208 53 00 5208 53 00 5208 53 00 5208 59 00 5208 59 00 5208 59 00 5209 11 00 5209 11 00 5209 11 00 5209 12 00 5209 12 00 5209 12 00 5209 19 00 5209 19 00 5209 19 00 5209 21 00 5209 21 00 5209 21 00 5209 22 00 5209 22 00 5209 22 00 5209 29 00 5209 29 00 5209 29 00 5209 31 00 5209 31 00 5209 31 00 5209 32 00 5209 32 00 5209 32 00 5209 39 00 5209 39 00 5209 39 00 5209 41 00 5209 41 00 5209 41 00 5209 42 00 5209 42 00 5209 42 00 5209 43 00 5209 43 00 5209 43 00 5209 49 10 5209 49 10 5209 49 10 5209 49 90 5209 49 90 5209 49 90 5209 51 00 5209 51 00 5209 51 00 5209 52 00 5209 52 00 5209 52 00 5209 59 00 T T T T T T T T T T T T T T T T T T T T T ) T 6 ) T 4)T 9 ) T «) T 4 ) T 9 ) J «) x 4) X 9 ) T 6 ) T 4 ) X 9) T 6) T 4 ) T 9) T 6 ) T 4 ) X 9 ) X 6 ) X 4 ) X 9 ) T 6 ) T 4 ) X 9) T 6) T 4 ) X 9) T 6 ) X 4 ) T 9) T 6 ) X 4) X 9) T 6 ) T 4 ) X 9) X 6 ) T 4 ) T 9 ) X 6 ) X 4 ) T 9 ) T 6 ) T 4 ) X 9 ) T 6 ) X 4 ) X 9 ) X 6 ) T 4 ) X 9) X «) T 4 ) X 9 ) T 6 ) X 4 ) X 9 ) X 6 ) T 4 ) X 9 ) T 6 ) X 26 . 1 . 91 Official Journal of the European Communities No L 21 / 101 (5) 6) (7 (8 9 10) ( 11 ( 12 )( 1 ) (2 (3 (4 (4 )T C)T 5209 59 00 5209 59 00 5210 11 10 5210 11 10 5210 11 10 5210 11 90 5210 11 90 5210 11 90 5210 12 00 5210 12 00 5210 12 00 5210 19 00 5210 19 00 5210 19 00 5210 21 10 5210 21 10 5210 21 10 5210 21 90 5210 21 90 5210 21 90 5210 22 00 5210 22 00 5210 22 00 5210 29 00 5210 29 00 5210 29 00 5210 31 10 5210 31 10 5210 31 10 5210 31 90 5210 31 90 5210 31 90 5210 32 00 5210 32 00 5210 32 00 5210 39 00 5210 39 00 5210 39 00 5210 41 00 5210 41 00 5210 41 00 5210 42 00 5210 42 00 5210 42 00 5210 49 00 5210 49 00 5210 49 00 5210 51 00 5210 51 00 5210 51 00 5210 52 00 5210 52 00 5210 52 00 5210 59 00 5210 59 00 5210 59 00 5211 11 00 5211 11 00 5211 11 00 5211 12 00 5211 12 00 5211 12 00 T T T T T T T T T T T T T T T T T T T T 6 ) T 4 ) J 9 ) J 6) T 4 ) T 9 ) T «) x 4 ) X 9 ) X 6 ) T 4) T 9 ) X 6) X 4) X 9 ) T s) T 4) X 9) X 6 ) X 4) X 9 ) X 6 ) T 4) T 9 ) X 6 ) T 4 ) X 9 ) X «) x 4 ) X 9) X s ) T 4 ) X 9) X «) x 4 ) X 9) X 6 ) X 4 ) X 9) X 6 ) X 4 ) X 9) X 6 ) X 4 ) X 9) X 6 ) T 4)X 9 ) X 6 ) T 4 ) X 9) X 6) X 4 ) X 9)X 6 ) X 4 ) X 9 ) X 6) X 4 ) X 9 ) X No L 21 / 102 Official Journal of the European Communities 26 . 1 . 91 ( 1 ) 2 3 (4 5 6 ( 7 ) (8 9 ( 10 ) 11 12 T T T T T T T T T T T T T T T T T T T T T 5211 19 00 5211 19 00 5211 19 00 5211 21 00 5211 21 00 5211 21 00 5211 22 00 5211 22 00 5211 22 00 5211-29 00 5211 29 00 5211 29 00 5211 31 00 5211 31 00 5211 31 00 5211 32 00 5211 32 00 5211 32 00 5211 39 00 5211 39 00 5211 39 00 5211 41 00 5211 41 00 5211 41 00 5211 42 00 5211 42 00 5211 42 00 5211 43 00 5211 43 00 5211 43 00 5211 49 11 5211 49 11 5211 49 11 5211 49 19 5211 49 19 5211 49 19 5211 49 90 5211 49 90 5211 49 90 5211 51 00 5211 51 00 5211 51 00 5211 52 00 5211 52 00 5211 52 00 5211 59 00 5211 59 00 5211 59 00 5212 11 10 5212 11 10 5212 11 10 5212 11 90 5212 11 90 5212 11 90 5212 1210 5212 12 10 5212 12 10 5212 12 90 5212 12 90 5212 12 90 5212 13 10 5212 13 10 ( «) T ( 4 ) T ( 9 ) x ( «) T ( 4 ) T ( 9 ) x ( 6 ) T ( 4 ) T ( 9 ) T ( 6 ) T ( 4 ) T ( 9 ) x ( 6 ) T (4 ) T ( 9 ) T ( «) T ( 4 ) T ( 9 ) T ( 6 ) T ( 4 ) T ( 9 ) x A 6 ) T (4 ) T ( »&gt; T ( «) T ( 4 ) T ( 9 ) x ( 6 ) T ( 4 ) T ( 9 ) x ( 6 ) T ( 4 ) T ( 9 ) x (*) T ( 4 ) T ( 9 ) x ( 6 ) T ( 4 ) T ( 9 ) X ( 6 ) T ( 4 ) T. ( 9 ) x ( «) T ( 4 ) T ( 9 ) J ( 6 ) T ( 4 ) T ( 9 ) x ( 6) T ( 4) T ( 9 ) x ( 6 ) T ( 4 ) T ( 9 ) x ( 6 ) x ( 4 ) T ( 9 ) x ( «) T ( 4 ) T ( 9 ) x ( 6 ) T ( 4 ) T P P P P P P No L 21 / 10326 . 1 . 91 Official Journal of the European Communities ( 1 ) ( 2) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) ( 10) ( 11 ) ( 12) 5212 13 10 \ ( 9)T 5212 13 90 \ P I \ \ T ( s ) T 5212 13 90 \ \ l \ \ \ ( «)T 5212 13 90 \ l \ \ I .\ l \ l ( 9)T 5212 14 10 \ P I \ \ T ( S)T 5212 14 10 \ \ \ I \ l l l ( 4 ) T 5212 14 10 \\\ I I.\ \ \\ (9)T 5212 14 90 I \ P I li T (S)T 5212 14 90 IIIlIIIlI \\IIIIIl (4)T 5212 14 90 \ \ I Il\\ \ (') T 5212 15 10 l II P Il\\ T (6 ) T 5212 15 10 \ Il IlII IIII (4)T 5212 15 10 Il \ Ill |||| !_ (')T 5212 15 90 P Il IIIl T (6) T 5212 15 90 IIIl I \\ (4) T 5212 15 90 IIIIII \\II lili (') T 5212 21 10 IIlili P T (6) T 5212 21 10 IIIl I IIl .] li (4)T 5212 21 10 lili || li li (t) T 5212 21 90 li P II T (S)T 5212 21 90 II Il \ li li (4)T 5212 21 90 II\\ I \ liII\ (9) T 5212 22 10 lilili P li li T (6)T 5212 22 10 IIIIIl II I \ I ( 4 ) T 5212 22 10 lili l li\ (') T 5212 22 90 \\ \ P \ li T (6) T 5212 22 90 5212 22 90 I (4)T(') T 5212 23 10 lilili P li\ T (s) T 5212 23 10 \ \ \ ( 4)T 5212 23 10 li II li (9) T 5212 23 90 l P \ \ T ( 6 ) T 5212 23 90 \ \ \ \ ( 4 )T 5212 23 90 LI\ \ (*) T 5212 24 10 P IIIII T (6 ) X 5212 24 10 \\ \ ||lil (4)T 5212 24 10 \ li\ I III \ ( »)T 5212 24 90 l P \ lili\ T (6) T 5212 24 90 IlI \ ( 4)X 5212 24 90 li l IIl l \ (')T 5212 25 10 III P III \ T ( 6)T 5212 25 10 l li\ II\ \ \ l ( 4)X 5212 25 10 lili \ II\ li \ || ( »)T 5212 25 90 l P \ l T ( 6) T 5212 25 90 III \ II\ \ \ I ( 4 )T 5212 25 90 li li \ l (') x 5307 10 10 li!!li T \ \ \ \ 5307 10 90 \ \ T \ l l 5307 20 00 \ \ T I 5401 10 11 lilil T \ \ l \ ( 5)X 5401 10 19 li \ T P \ \ ( 5 )X 5402 10 10 \ T IIl li\ l \ ( 5) x 5402 10 90 \ \ T II \ \ \ ( 5)X 5402 20 00 li \ T II\ l \ l (5) T 5402 31 10 I l T I \ \ \ ( 5 ) x 5402 31 30 II|| T II \ \ ( S)X 5402 31 90 IIII T II\ \ I ( 5 )X 5402 32 00 IIII\ T \ \ \ ( s ) x 5402 33 10 li \| T T \ || I ( 5)X 5402 33 90 II T T ( 5 ) x 5402 39 10 l \ \ \ ( 5 )X 5402 39 90 I \ I \ ( 5)X No L 21 / 104 Official Journal of the European Communities 26 . 1 . 91 i (2 (3 ) 4 5 6 (7 ) 8 (9 10 11 ( 12 ( S )T ( 5)T ( 5)T ( 5)T ( 5)T ( S)T ( 5 ) T ( 5 ) T ( 5 )T ( S)T ( 5)T ( S)T ( 5)T ( 5) T ( 5 ) T ( 5 ) T ( 3)T ( 5 ) T ( 5 ) T ( 5 )T ( 5 ) T ( 5 )T ( s ) T T T T T T T T T T T T T T T T T T T T T T T T T P T P T P T T T T T T T T T T T T T 5 T 5402 41 10 5402 41 30 5402 41 90 5402 42 00 5402 43 10 5402 43 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 5403 10 00 ex 5403 20 90 5403 31 00 ex 5403 32 00 5404 10 90 ex 5404 90 90 5407 20 11 5501 20 00 5501 30 00 5503 20 00 5503 30 00 5504 10 00 ex 5504 90 00 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 5505 20 00 5506 20 00 5506 30 00 5508 10 11 5508 10 19 5508 10 90 5508 20 10 5508 20 90 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 T T T P T T T T P P ( 4 ) T ( 4 ) T ( 4) T ( 4 ) T ( 4 ) T (4 ) T ( 4 ) T ( 4 ) T ( 4 ) T ( 4 ) T ( 4 ) T ( 4 ) T (4 ) T ( 4 ) T (4) T ( 4 ) T ( 4 ) T ( 4 ) T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 105 ( 1 ) (2 (3 (4 5 (6 ) (7) (8 9 10 ( 11 ( 12 ) 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 5511 10 00 5511 20 00 5511 30 00 5512 11 00 5512 11 00 5512 19 10 5512 19 10 5512 19 90 5512 19 90 5512 21 00 5512 21 00 5512 29 10 5512 29 10 5512 29 90 5512 29 90 5512 91 00 5512 91 00 5512 99 10 5512 99 10 5512 99 90 5512 99 90 5513 11 10 5513 11 10 5513 11 30 5513 11 30 5513 11 90 5513 11 90 5513 12 00 5513 12 00 5513 13 00 5513 .13 00 5513 19 00 5513 19 00 5513 21 10 5513 21 10 5513 21 30 5513 21 30 5513 21 90 5513 21 90 5513 22 00 5513 22 00 5513 23 00 5513 23 00 4 ) J 4 ) T 4 ) X 4 ) X 4 ) X 4) J 4 ) J 4 ) J 4 ) J 4) X 4 ) X 4 ) X 4) X 4) X 4 ) X 4 ) X 4 ) f 4) X 4 ) X 4) X 4 ) X 4 ) X 5 ) X 4 ) X 5 ) X 4 ) X 5) X 4) X 5 ) X 4 ) X J ) X 4 ) T 5 ) x 4) X 5 ) T 4 ) X s ) T 4 ) X 5 ) X 4 ) X 5) T 4) X 5 ) T 4 ) X 5 ) X 4) X 5 ) X 4 ) T 5 ) X 4 ) X 5 ) X 4 ) X J) X 4) T J) f 4 ) X 5 ) T 4 ) X 5 ) X 4) X 5 ) X 4 ) J T T T T T T T T T T T T T T T T T T T T No L 21 / 106 Official Journal of the European Communities 26 . 1 . 91 (1 (2 (3 4 (5 6 ( 7) 8 (9 10 11 12) ( 5 )T (4 ) T ( 5 ) T (4 ) T ( 5)T (4 ) T ( 5)T (4 )T ( 5 )T (4)T ( 5)T (4 )T ( 5 )T (4 )T (5 ) T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T 5513 29 00 5513 29 00 5513 31 00 5513 31 00 5513 32 00 5513 32 00 5513 33 00 5513 33 00 5513 39 00 5513 39 00 5513 41 00 5513 41 00 5513 42 00 5513 42 00 5513 43 00 5513 43 00 5513 49 00 5513 49 00 5514 11 00 5514 11 00 5514 12 00 5514 12 00 5514 13 00 5514 13 00 5514 19 00 5514 19 00 5514 21 00 5514 21 00 5514 22 00 5514 22 00 5514 23 00 5514 23 00 5514 29 00 5514 29 00 5514 31 00 5514 31 00 5514 32 00 5514 32 00 5514 33 00 5514 33 00 5514 39 00 5514 39 00 5514 41 00 5514 41 00 5514 42 00 5514 42 00 5514 43 00 5514 43 00 5514 49 00 5514 49 00 5515 11 10 5515 11 10 5515 11 30 5515 11 30 5515 11 90 5515 11 90 5515 12 10 5515 1210 5515 12 30 5515 12 30 5515 12 90 5515 12 90 &lt;) T j ) X 4 ) x 5 ) x 4 ) X J ) x 4 ) X 5 ) X 4 ) X J ) X 4 ) X J ) X 4 ) X J ) x 4 ) T J ) x 4 ) X 5 ) X 4 ) X i ) x 4 ) X J ) x 4 ) X 5 ) X 4 ) X 5 ) X 4 ) X 5 ) T 4 ) X 5 ) X 4 ) X 5 ) x 4 ) X 5 ) X 4 ) X Sj X 4 ) X 5 ) X 4 ) X 5 ) X 4 ) X 5 ) X 4 ) X J ) X 4 ) T J ) X 4 ) X 26 . 1 . 91 Official Journal of the European Communities No L 21 / 107 l (2 (3 ) (4 (5 ) 6 7 8 9 ( 10 ) 11 ) ( 12 T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T 5515 13 11 5515 13 11 5515 13 19 5515 13 19 5515 13 91 5515 13 91 5515 13 99 5515 13 99 5515 19 10 5515 19 10 5515 19 30 5515 19 30 5515 19 90 5515 19 90 5515 21 10 5515 21 10 5515 21 30 5515 21 30 5515 21 90 5515 21 90 5515 22 11 5515 22 11 5515 22 19 5515 22 19 5515 22 91 5515 22 91 5515 22 99 5515 22 99 5515 29 10 5515 29 10 5515 29 30 5515 29 30 5515 29 90 5515 29 90 5515 91 10 5515 91 10 5515 91 30 5515 91 30 5515 91 90 5515 91 90 5515 92 11 5515 92 11 5515 92 19 5515 92 19 5515 92 91 5515 92 91 5515 92 99 5515 92 99 5515 99 10 5515 99 10 5515 99 30 5515 99 30 5515 99 90 5515 99 90 5603 00 10 5603 00 91 5603 00 93 5603 00 95 5603 00 99 5604 20 00 5604 90 00 ex 5605 00 00 T T T T T P P P P T T ( ) T ( S )T 26 . 1 . 91No L 21 / 108 Official Journal of the European Communities (l (2 3 4 (5 ) 6 7 8 (9 10 11 12 T T T T T T T T T T T T T T T T T T T T T T T T T T 5607 10 00 5607 21 00 5607 29 10 5607 29 90 5607 30 00 5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 5607 90 00 5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 ex 5705 00 10 ex 5705 00 31 ex 5705 00 39 ex 5705 00 90 5801 10 00 5801 21 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 11 00 5802 19 00 5802 20 00 5802 30 00 ex 5803 90 10 5803 90 30 5803 90 30 5804 10 11 5804 10 19 5805 00 00 5807 90 10 5807 90 90 5807 90 90 5811 00 00 ex 5811 00 00 ex 5811 00 00 ex 5811 00 00 5901 10 00 5901 90 00 T T T T T T T T T T T T T T T P P P P P P P T T T P T T T T T T T T T T T T T T T T T T P (4) T ( «) T ( 4 ) T ( 4 ) T ( 4 ) T ( 4 ) T ( 4 ) T ( 4 ) T ( 4 ) T ( 4 ) T ( 4 ) T ( 4 ) T ( 4 ) T ( 4 ) T ( 4) T ( 4 ) T ( 4) T ( 4)T ( 5) T ( 4 ) T ( s ) T ( 4)T ( 6 ) T ( 4)T ( »)T No L 21 / 10926 . 1 . 91 Official Journal of the European Communities ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) (7) ( 8 ) (9 ) ( 10 ) ( 11 ) ( 12) 5902 10 90 P \ 5902 20 90 ! P I 5902 90 90 P I \ l 5903 10 10 \ T I \ 5903 10 90 1 \ T \ I T 5903 20 10 l 1 T \ \ I 5903 20 90 l \ T \ I \ T 5903 90 10 T \ \ l 5903 90 91 \ \\ T \ II T 5903 90 99 \ Il T l l I \ T 5904 10 00 l .\l || T \\ II 5904 91 10 \ \ T \ Il Il 5904 91 90 Il T II 5904 92 00 II T IJ II Il 5905 00 70 Il P Il T - (5)T 5905 00 70 \ Il IlII (4) T ex 5905 00 90 Il \\ P \\\\ ex 5906 00 10 li P li li ex 5906 10 10 \\\\\\ P li \\\\\\\ ex 5906 10 90 II P li li 5906 91 00 P T Il 5907 00 00 IIIl li\ \\ T 6002 10 10 Illi T II Il \ 6002 10 90 Il\\ P \ \\ T \\\\ 6002 20 31 IlII T II Il 6002 30 90 li P ||li T li 6002 30 10 \\\\ P \\ II|| \ 6002 43 19 lili P lili li 61011010 IlIIIll l T T ( «) T 6101 1010 IIII IIIIII\ || (4) T 6101 10 90 li li li T T (6 ) T 6101 10 90 II II\ (4 ) T 6101 20 10 li T T (6) T 6101 20 10 l \ \ Il (4) T 6101 20 90 || \ \ T T ( s ) T 6101 20 90 li l l ( 4) T 6101 30 10 \ \ T T ( «) T 6101 30 10 \\ \ \ li liI-Ili (4) T 6101 30 90 II\ lil l T T ( «) T 6101 30 90 \ \ II (4) T 6101 90 10 li l T T ( «) T 6101 90 10 II II\ \ ( 4 ) T 6101 90 90 \ T T ( «) T 6101 90 90 li\ l l l li\ (4 ) T 6102 10 10 II\ \ \ \ II\ T T ( «) T 6102 10 10 || l \ ( 4) T 6102 10 90 Il \ liIIIl T T ( «) T 6102 10 90 li II\ lil (4 ) T 6102 20 10 II \ \ T T ( «) T 6102 20 10 \ \ III ||l (4)T 6102 20 90 l l \ T T ( «) T 6102 20 90 \ l I \ ( 4 ) T 6102 3010 li\ \ \ II\ T T (s ) T 6102 30 10 l II (4) T 6102 30 90 II\ \ II T T ( «) T 6102 30 90 || l li (4) T 6102 90 10 II\ \ II\ T T (&lt;) T 6102 90 10 \ \ li (4) T 6102 90 90 \\ l l T T ( 6) T 6102 90 90 II\ \ \ Il\ (4) T 6103 11 00 l IIl T T 6103 12 00 l l \ \ T T ( 4)T No L 21 / 110 Official Journal of the European Communities 26.1.91 ( 1 ) (2) (3 ) (4) (5 ) ( 6 ) (7 ) ( 8 ) (9 ) ( 10 ) ( 11 ) ( 12 ) 6103 19 00 I I I T T (4 ) T 6103 21 00 I I I I III T T 6103 22 00 I I I \ II T T (*) T 6103 23 00 \ I T T (4 ) T 6103 29 00 III IIIIIlIl T T (4) T 6103 31 00 IIIII IIIIIIIl T T 6103 32 00 IIIl IIIIIlIl T T (4 ) T 6103 33 00 \\IIII \\ T T (4) T 6103 39 00 IIIlIIII \ II T T (4 ) T 6103 41 10 II|| IlIl|| T T 6103 41 90 Il Il IIIIli T T (4 ) T 6103 42 10 IIli IIII - T T (4 ) T 6103 42 90 II|1I || T T (4 ) T 6103 43 10 IlIIII II T T (4) T 6103 43 90 II \\\\ T T (4 ) T 6103 49 10 I li IIIIIl T T (4 ) T 6103 49 91 IIIIIIIIII IIII T T (4 ) T 6103 49 99 IIIlIIII li T T (4) T 6104 11 00 I I lili T T 6104 12 00 Il II !! T T (4 ) T 6104 13 00 IIIIIIli Il T T (4 ) T 6104 19 00 Il||IIII \ I-I I T (4 ) T 6104 19 90 IlI \llili T (4) T 6104 21 00 Il IIII Il T T 6104 22 00 IlIIIIIIIIII T T (4) T 6104 23 00 I IIIIIII IlIIIl T T (4) T 6104 29 00 \\\\ \l \\ T T (4 ) T 6104 31 00 ' Il IIII lili T T 6104 32 00 IlIIIII IIII T T (4 ) T 6104 33 00 IlII II II T T (4 ) T 6104 39 00 liI II\l\\ T T (4) T 6104 41 00 liIIIIIIII li T T ( «) T 6104 41 00 IIIlII ||li I-IIl (4) T 6104 41 00 l .\ I I Il ( 9 ) T 6104 42 00 \\I \\ T T ( «) T 6104 42 00 IIIlIIII IlIIIlIlI (4) T 6104 42 00 ||I II Il ( ») T 6104 43 00 IlIII IIIlIl T T (s) T 6104 43 00 \\ I Il Il (4) T 6104 43 00 I IIIl Il\ ( 9 ) T 6104 44 00 IIIII III-I Il\\ T T (6 ) T 6104 44 00 liIII III l (4 ) T 6104 44 00 I II liIlIIIl ( 9 ) J 6104 49 00 Il I IlIl T T 6104 51 00 I I I I || J T (6 ) T 6104 51 00 I I I I Il l (4 ) T 6104 52 00 \\IlI I Il T T (s ) T 6104 52 00 \ I I I \ ( 4 ) T 6104 53 00 I I I II T T (*)  T 6104 53 00 I I I I l l ( 4 ) T 6104 59 00 I I I Il T (4) T 6104 61 10 \ I I I || T T 6104 61 90 \ I I I I T T ( «) T 6104 61 90 \ I I I \ \ ( 4 ) T 6104 62 10 l I I T T ( «) T 6104 62 10 I I I l ( 4 ) T 6104 62 90 I I I ! l T T ( 6 ) T 6104 62 90 l l \ l ( 4 ) T 6104 63 10 l I I I I T T ( «) T 6104 63 10 I l \ ( 4 ) T 6104 63 90 l I T T ( «) T 6104 63 90 \ l l \ ( 4 ) T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 111 ( 1 ) (2) (3 ) (4) (5 ) (6 ) ( 7) (8 ) ( 9 ) ( 10 ) ( 11 ) ( 12) 6104 69 10 T T ( «)T 6104 69 10 \ ! \ \ (4 )T 6104 69 91 l l T T ( 6 ) T 6104 69 91 \ l \ &lt; 4 )T 6104 69 99 \ \ \ T T (6 )T 6104 69 99 l l ( 4 ) T 6105 10 00 l \ \ T T (6)T 6105 10 00 1 \ \ \ (4 )T 6105 20 10 l \ \ l T T ( 6 ) T 6105 20 10 \ II (4) T 6105 20 90 « \ T T (6 )T 6105 20 90 \ \ \ ( 4)T 6105 90 10 l \\l .\ \ T T (6)T 6105 90 10 Il \ li\ \ (4)T 6105 90 90 || IlIlIl T T 6106 10 00 l Il Il Il T T (6)T 6106 10 00 \ Il\ IlIlIl (4)T 6106 10 00 \ \ Il Il (9)T 6106 20 00 / liIl Il T T ( S)T 6106 20 00 li IlIIIl\\\\ (4)T 6106 20 00 \ l ( 9 )T 6106 90 10  II || II T T (6) T 6106 90 10 \\ liII\\ \\Il \\ (4)T 6106 90 10 Il \\ (9)T 6106 90 30 li ||li lili T T (6)T 6106 90 30 ||li !!li \\ (4)T 6106 90 50 li\\ li \\li T T 6106 90 90 lilililili T T 6107 11 00 Il \\ II T T (4)T 6107 12 00 IIIllililili T T (4)T 6107 19 00 li Illili \\ T T (4 ) T 6107 21 00 Illi T T (6)T 6107 21 00 \\ II I II (4)T 6107 22 00 Il li li T T (6)T 6107 22 00 || li II liliII (4) T 6107 29 00 II||IIIIII T T 6107 91 00 li li T T 6107 92 00 li li T T l 6107 99 00 I \\II\\ T T 6108 11 10 \\ ||lili T T 6108 11 90 lili |||| li T T 6108 19 10 \\liIII \\ \ T T 6108 19 90 IIII|| T T 6108 21 00 li II l T T (4)T 6108 22 00 \\\\\\IIII IIII T T (4)T 6108 29 00 li li|| liII T T (4)T 6108 31 10 li\ || T T 6108 31 90 III II T T 6108 32 11 II IIII II\ T T 6108 32 19 Illili li T T 6108 32 90 Illi\\IIII Il T T 6108 39 00 li IIII II T T 6108 91 00 Il II||lili T T 6108 92 00 Il Il T T 6108 99 10 \\\\\\ liI II T T 6108 99 90 lili lili\ T T 6109 10 00 Il || II T T (6)T 6109 10 00 \\ lili \\lili (4)T 6109 90 10 lili T lili T T (*) T 6109 90 10 Il \\ (4)T 6109 90 30 Il II T Il!! T T (6 ) T 6109 90 30 ||lili |||| (4)T No L 21 / 112 Official Journal of the European Communities 26 . 1 . 91 ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) (7) (8 ) ( 9 ) ( 10 ) ( 11 ) ( 12 ) 6109 90 90 I T T ( 6)T 6109 90 90 Il II \ IlI Il (4) T 6110 1010 IIIl\ Il\ T T (4 ) T 6110 10 31 IIIII IlII IIII T T (4) T 6110 10 39 \\I \\ IIIl|| T T (4)T 6110 10 91 IIIIII IIIIII T T (4 ) T 6110 10 99 IIIIliII \\ T T (4)T 6110 20 10 IlliI IlIIIIIIII T T (6)T 6110 20 10 lili\l li\l li I4) T 6110 20 91 IIIIIIIIIIIIII\ T T (4)T 6110 20 99 I I IIIIII IIli T T (4)T 6110 30 10 I I IIIIII T T (6) T 6110 30 10 l II ||Il li IIII (4)T 6110 30 91 IlI li III T T (4 ) T 6110 30 99 I II||I IIII T T (4)T 6110 90 10 \ II I T || T T \ 6110 90 90 Il II T II II T T 6111 1010 li \\ T \l l .! T \ 6111 10 90 I IIII P IIII T T 6111 20 10 l P T IIliI T II 6111 20 90 \ Il P li T T 6111 30 10 II\\ li T IIIlli T 6111 30 90 I II|| P IIlili T T \ 6111 90 00 l II II T IlII T T 6112 1100 Il li II Il T T (4) T 611212 00 IIII|| IIIIII T T (4 ) T 6112 19 00 \\ li\\ li\\ T T (4)T 6112 20 00 Il Il II T T (4) T 6112 31 90 li IIIIIIII li T T I ex 6112 39 10 IIII P Il liIIIlIlI 6112 39 90 li &lt; || T T 6112 41 90 liI II IIIl T T ex 6112 49 10 II P Il liIIII|| 6112 49 90 \\I ||IIIIIl T T I 6113 00 90 II I II I Il T T ( «)T 6113 00 90 IlIIIlIIIlIl (4)T 6114 10 00 IIIlIIIlIIIIIIIl T T (6) T 6114 10 00 IIIIII liI Ill (4) T 6114 20 00 || I IlIII II T T (6)T 6114 20 00 || I \\ I \\ (4)T 6114 30 00 li I IlIIli\ T T (6 ) T 6114 30 00 IlIlI Il\ I II (4) T 6114 90 00 || I I I I l T T ( S)T 6114 9000 Il I \ \ I \\ (4)T 6115 11 00 II I Il\ I || T T 6115 12 00 I I I \ T T ( 4 ) T 6115 19 10 I I I I T T ( 4 ) T 6115 19 90 I I I l T T ( 4)T 6115 20 11 1 I l ( 4)T 6115 2019 || I Il\ I II\ \ I ( 4 ) T 6115 20 90 I I l l ( 4 )T 6115 91 00 I l I ( 4)T 6115 92 00 l \ ( 4 )T 6115 93 10 l l T l ( 4)T 6115 93 30 l \ I \ \ ( 4 ) T 6115 93 91 \ ( 4 ) T 6115 93 99 \ l \ ( 4 )T 6115 99 00 I l l ( 4)T 6116 1010 T T 6116 10 90 T l 6116 91 00 T T 6116 92 00 \ T T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 113 ( 1 ) (2 ( 3 ) 4 5 (6 ) 7 (8 (9 10 11 - (12) T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T 6116 93 00 6116 99 00 6117 10 00 6117 10 00 6117 20 00 6117 20 00 6117 80 10 6117 80 10 6117 80 90 6117 80 90 6117 90 00 6117 90 00 6201 11 00 6201 12 10 6201 12 90 6201 13 10 6201 13 90 6201 19 00 6201 91 00 6201 91 00 6201 92 00 6201 92 00 6201 93 00 6201 93 00 6201 99 00 6201 99 00 6202 11 00 6202 12 10 6202 12 90 6202 13 10 6202 13 90 6202 19 00 6202 91 00 6202 91 00 6202 92 00 6202 92 00 6202 93 00 6202 93 00 6202 99 00 6202 99 00 6203 12 00 6203 19 10 6203 19 30 6203 22 90 6203 23 90 6203 29 19 6203 32 90 6203 33 90 6203 39 19 6203 41 10 6203 41 10 6203 41 10 6203 41 30 6203 41 30 6203 41 90 6203 41 90 6203 41 90 6203 42 31 6203 42 31 6203 42 31 6203 42 33 6203 42 33 (&lt;) T ( 4 ) T ( s ) T (4 ) T (s ) T (4 ) T ( 6 ) T ( 4 ) T (s ) T (4 ) T (4 ) T (4 ) T (4 ) T (4 ) T ( «) T (4 ) T ( «) T (4 ) T ( «) T (4 ) T (s ) T (4 ) T (4 ) T (4 ) T (4 ) T (4)T (4 ) T (4 ) T ( «) T (4 ) T ( «) T (4 ) T ( «) T (4 ) T ( «) T (4 ) T (4 ) T (4 ) T (4 ) T (4 ) T ( 4 )T ( 4 ) T (4 ) T (4 ) T (4 ) T ( «) T ( 4 ) T ( 9 ) x ( «) T (4 ) T (*) T (4 ) T ( 9 ) X ( «) T (4 ) T (') T ( 6 ) T (4 ) T T T T T T No L 21 / 114 Official Journal of the European Communities 26 . 1 . 91 ( l ) 2 3 (4 5 6 7 (8 (9 10 11 ( 12 ( 9 )T ( «)T 14)T (9)T {') T (4) T ( 6)T (4)T (*) T T T T T T T T T T T 6 ) J 4 ) J 9 ) J «) X 4 ) J 6 ) T 4 ) X 9) X Ã  ) X 4 ) X 9 ) X ( 6 )T (4)T 6203 42 33 6203 42 35 6203 42 35 6203 42 35 6203 42 59 6203 42 59 6203 42 90 6203 42 90 6203 42 90 6203 43 19 6203 43 19 6203 43 19 6203 43 39 6203 43 39 6203 43 90 6203 43 90 6203 43 90 6203 49 19 6203 49 19 6203 49-19 6203 49 39 6203 49 50 6103 49 50 6203 49 50 6203 49 90 6203 49 90 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 19 90 6204 21 00 6204 22 10 6204 22 90 6204 23 10 6204 23 90 6204 29 11 6204 29 19 6204 29 90 6204 31 00 6204 32 10 6204 32 90 6204 33 10 6204 33 90 6204 39 11 6204 39 19 6204 39 90 6204 41 00 6204 41 00 6204 41 00 6204 42 00 6204 42 00 6204 42 00 6204 43 00 6204 43 00 6204 43 00 6204 44 00 6204 44 00 6204 44 00 6204 49 10 6204 49 90 6204 51 00 T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T 9 ) J 6 ) X 4 ) X 4) X 4 ) X 4) X 4) X 4 ) X 4 ) X 4 ) X 4 ) X 4 ) X 4 ) X 4 ) J 4 ) X 4) X 4) X 4 ) X 4) X 4 ) X 4) X 4 ) T 4 ) X 4) X 6 ) X 4 ) X 9 ) X 6 ) T 4 ) X 9 ) X 6 ) X 4 ) X 9 ) X 6 ) X 4 ) X 9 ) X 4 ) T 4 ) X 4 ) X No L 21 / 11526 . 1 . 91 Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4 ) (5 ) (6) ( 7) (8 ) . ( 9 ) ( 10 ) ( 11 ) ( 12) 6204 52 00 T ( 4 )T 6204 53 00 \ I T ( 4 ) T 6204 59 10 l l \ T ( 4)T 6204 59 90 l l I \ T (4)T 6204 61 10 l l I \ T T ( 6)T 6204 61 10 \ l \ ( 4 )T 6204 61 10 l I l l ( 9 ) T 6204 61 80 l \ l I \ T T ( 6 ) T 6204 61 80 l I I \ ( 4 ) T 6204 61 90 l \ I I T ( 4)T 6204 6211 \ l T \ ( 4 )T 6204 62 31 l || I T T (6)T 6204 62 31 || IlI || || (4)T 6204 62 31 \ IlIl IlliI IIIlII (?)T 6204 62 33 || \ I T T (6)T 6204 62 33 I Il Il\\ II Il (4)T 6204 62 33 l \ I \ ( 9 ) T 6204 62 35 IlII T T (6 ) T 6204 62 35 \\li IlIl II ( «)T 6204 62 35 IlIl IlliII Il ( 9 ) T 6204 62 51 Il IIIlIIII * T \\ (4)T 6204 62 59 IlliIIliIIII T T (6)T 6204 62 59 li || li lili (4)T 6204 62 90 II\\li \\IIII T l .! (4)T 6204 63 11 li\\ li II T li (4)T 6204 63 19 li T T (S)T 6204 63 19 \\l li\\\.I\ (4)T 6204 63 19 || lilil .\ l lili (9)T 6204 63 31 II li II T \\ (4)T 6204 63 39 li Ill T T (6)T 6204 63 39 Il li \ (4)T 6204 63 90 IIliI \ IIIlII T (4)T 6204 69 11 Il li T (4) T 6204 69 19 \ II T T (6)T 6204 69 19 II ' \ || li ( 4 )T 6204 69 19 \ l l ( 9)T 6204 69 31 II Il\ IIII T ( «)T 6204 69 31 || lilil (4)T 6204 69 39 l l IIl T T ( «)T 6204 69 39 \ ( 4 )T 6204 69 50 \ \ I T ( S)T 6204 69 50 \ II \ (4)T 6204 69 90 I-I \ \ \ T (*) T 6204 69 90 || l l (4 )T 6205 10 00 li II T T {') T 6205 10 00 l l l ( 4)T 6205 10 00 l I-I ( 9 ) X 6205 20 00 li \ li T T (6)T 6205 20 00 l II\ (4)T 6205 20 00 II\ ( 9 ) T 6205 30 00 li \ l l T T ( 6)T 6205 30 00 \I I \ II (4)T 6205 30 00 \ l l ( 9 ) x 6205 90 90 li l T T (6 ) T 6205 90 90 \\liIII liIIII li (4)T 6206 10 00 li \ l T (4)T 6206 20 00 II lil \ \ T T (6)T 6206 20 00 li IIII lil (4)T 6206 20 00 l lil II ( 9 ) T 6206 30 00 II \ T T (6)T 6206 30 00 li (4)T 6206 30 00 l ( 9 ) T No L 21 / 116 Official Journal of the European Communities 26 . 1 . 91 ( 1 ) (2) (3 ) ' (4 ) ( 5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) ( 11 ) ( 12 ) 6206 40 00 \ li T T (S)T 6206 40 00 \ Il ||IIIlIIII (4) T 6206 40 00 Il III ||Il ||II\ (') T 6206 90 10 I I II\ liI I li (4)T 6206 90 90 \ \ II\ T T ( 6)T 6206 90 90 I \ I I ||\ I Il\ (4)T 62071100 \ I I I T \ ( 4)T 6207 19 00 I I Il \ T I ( 4)T 6207 21 00 I I I I Il T (4 ) T 6207 22 00 I I I I I \ T ( 4)T 6207 29 00 I I \ \ I T \ ( 4 ) T 6207 91 00 I I ' I I I l T li (4)T 6207 92 00 I I \ I I I T \ ( 4 )T 6207 99 00 \ I T \ ( 4)T 6208 11 00 I I I T I ( 4 )T 6208 19 10 \ I I \ I T ( 4 ) T 6208 19 90 \ \ I I III I T ( 4 ) T 6208 21 00 I I I ||I T l ( 4)T 6208 22 00 \ \ || Il \ T Il (4)T 6208 29 00 || Il\ II T , ( 4 )T 6208 91 10 I I Ill li \ T \ ( 4 ) T 6208 91 90 I I II ||II\ T \ ( 4 ) T 6208 92 10 ! ||\ liII T \ ( 4) T 6208 92 90 II\ ||IIII||III (4)T 6208 99 00 II\ Ill ||IIIII T (4)T 6209 10 00 II\ liIIIIIIIIII T II (4) T 6209 20 00 III \ IIII T \ ( 4 ) T 6209 30 00 II III IIli T II (4)T 6209 90 00 II IIIlIIIIIl T li ' (4)T 6210 10 10 ||IIII IlIIII T T . ( 6)T 6210 10 10 IIIIIlIIIlliII (4)T 6210 10 91 \\ IIIl Il T III 6210 10 99 IIIlIl IIIl T Il (4)T 6210 20 00 IIIIIIIlliIlIIII T Il (4)T 6210 30 00 Il IIIl I ||II T (4)T 6210 40 00 IIIl IIIIIlIlII T II (4) T 6210 50 00 IIIl IIIlIIIIII T (4)T 6211 11 00 IlIIIIIIIl IIIl T IlI 6211 12 00 II||Il||I. ! IIII T II (4)T 6211 20 00 II||Il \ II T || (4)T 6211 31 00 IlI II||II l Il T III 6211 32 10 Il \ I II T \ 6211 32 90 I I I \ \ T 6211 33 10 I I I \ I T 6211 33 90 \ I I \ I T 6211 39 00 I I I T I 6211 41 00 ||\ l || I I T I ( 4 ) T 6211 42 10 I I \ \ I \ I T ( 4 ) T 6211 42 90 \ I \ I T I ( 4 ) T 6211 43 10 I I I \ I T I ( 4 )T 6211 43 90 \ T ( 4 ) T 6211 49 00 \ T ( 4)T 6212 10 00 I I T 6212 20 00 \ T 6212 30 00 I T 6212 90 00 T 6213 20 00 T 6213 90 00 \ T 6216 00 00 I \ T 6217 10 00 I I \ T 6217 90 00 I P T ( 6 ) T 6217 90 00 l \ ( 4)T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 117 ( 1 ) (2) (3 ) (4) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) ( 11 ) ( 12) 6301 20 10 T 6301 30 10 l \ Il \ l I T I 6301 40 10 l \ I I T l 6301 40 90 \ P I I T 6301 90 10 \ \ I I T I 6301 90 90 l P I I \ T 6302 10 10 \ \ I I T I 6302 10 90 \ \\ III T I 6302 21 00 - T T (4 ) T 6302 22 10 IlIl\ T Il I II T T 6302 22 90 Il Il|| l l T T ( «)T 6302 29 10 Il \ \\IlIIII T T I 6302 29 90 Il \\\\ T T (4)T 6302 31 10 Il I II T T (4)T 6302 31 90 Il li IIII T T (4)T 6302 32 10 Il T T 6302 32 90 IlIl\\\\ T T (4)T 6302 39 10 li Il T T \ 6302 39 30 Il T T 6302 39 90 li\\ Il T T (4)T 6302 40 00 II\\ IIII T II 6302 51 10 II\\ II T T (4)T 6302 51 90 lililili T ¢ T (4)T 6302 52 00 li \\ T T 6302 53 10 T Il T ! 6302 53 90 \\IIIIII T T l 6302 59 00 li li li T T (4)T 6302 60 00 li li i li T T (4)T 6302 91 10 || \\ T T (4)T 6302 91 90 li\\ li\\ T T (4)T 6302 92 00 \\\\li T T 6302 93 10 lili T li T \ 6302 93 90 li li T T (4)T 6302 99 00 \\\\ T T (4)T 6303 11 00 lilili II\\ T II\ 6303 12 00 \\ lilili T 6303 19 00 lili lili T 6303 91 00 IIIIIIII T T 6303 92 10 Illi T II\\ li T \ 6303 92 90 li lilili T T 6303 99 10 lili T \\ T l 6303 99 90 \\ T T l 6304 11 00 \\ \\ \\ T III 6304 19 10 lilili T T 6304 19 30 lili li li T T 630419 90 \\ P \\ T T 6304 91 00 || li II T II 6304 92 00 \\ lilili T T I 6304 93 00 lili P li T T 6304 99 00 li P \\ T T 6305 10 10 lili\\li\\ T 6305 10 90 Il T liII 6305 20 00 lili li li T T 6305 31 10 T T l 6305 31 91 \\ li\\ T li T (S)T 6305 31 99 \\ lili T T (5)T 6305 39 00 lili P li T T T 6305 90 00 li|| P li\\ T T 6306 12 00 II \\ T 6306 19 00 II \\ II T IIII 6306 21 00 li lililili T T ¢ 6306 22 00 liII liII T \ 26 . 1 . 91No L 21 / 118 Official Journal of the European Communities 1 (2 (3 ) (4 ) 5 (6 ) (7 (8 (9 ) 10 11 ( 12 T T T T T T T T T T T T T T T T T T T T T P 6306 29 00 6306 31 00 6306 39 00 6306 41 00 6306 49 00 6306 91 00 6306 99 00 6307 10 10 6307 10 30 6307 10 90 6307 20 00 6307 90 10 6307 90 99 6308 00 00 6308 00 00 6401 10 10 6401 10 10 6401 10 90 6401 10 90 6401 91 10 6401 91 10 6401 91 90 6401 91 90 6401 92 10 6401 92 10 6401 92 90 6401 92 90 6401 99 10 6401 99 10 6401 99 90 6401 99 90 6402 11 00 6402 11 00 6402 19 00 6402 19 00 6402 20 00 6402 20 00 6402 30 10 6402 30 10 6402 30 90 6402 30 90 6402 91 10 6402 91 10 6402 91 90 6402 91 90 6402 99 10 6402 99 10 6402 99 31 6402 99 31 6402 99 39 6402 99 39 6402 99 50 6402 99 91 6402 99 91 6402 99 93 6402 99 93 6402 99 96 6402 99 96 6402 99 98 6402 99 98 6403 11 00 6403 11 00 ( ) T H T (7 ) T ( 8 ) x ( 7 ) T ( 8 ) T ( 7) T ( 8 ) T ( 7) T ( 8 ) T ( 7 ) T ( 8 ) T ( 7 ) T ( 8 ) T ( 7 ) T ( 8 ) T ( 7) T ( 8 ) T ( 7 ) T ( 8 ) T ( 7 ) T ( 8 ) x ( 7 ) T ( 8 ) T ( 7 ) T ( 8 ) T ( 7 ) T ( 8 ) T ( 7 ) T ( 8 ) T ( 7 ) T ( 8 ) T ( 7 ) T ( 8 ) T ( 7 ) T ( 8 ) T ( 7 ) T ( 8 ) T ( 7 ) T ( 7 ) T ( 8 ) T ( 7 ) T ( 8 ) T ( 7 ) T ( 8 ) T ( 7 ) T ( 8 ) T ( 7 ) T ( 8 ) t 26 . 1 . 91 Official Journal of the European Communities No L 21 / 119 ( 1 ) (2 ) (3 ) (4) (5 ) (6 ) (7 ) (8 ) (9 ) ( 10) ( 11 ) ( 12 ) 6403 19 00 T (7 )T 6403 19 00 l 1 (s ) T 6403 20 00 T I 1 l ( 7 )T 6403 20 00 , I \ l (8)T 6403 30 00 T l I l l ( 7 ) T 6403 30 00 \ \ \ I l l ( ¢) T 6403 40 00 l \ T I I I ( 7 )T 6403 40 00 l I I I ( 8 ) T 6403 51 11 \ \ T \ l l l ( 7 )T 6403 51 11 \ \ \ I I I (')T 6403 51 15 T I I ( 7 )T 6403 51 15 - Il I ( 8 ) X 6403 51 19 \ Il\ T \ I ( 7 )T 6403 51 19 \ || IlI Il (8)T 6403 51 91 l liIl T l IIIlIIII (7)T 6403 51 91 l liIlIIIl|| I I ( «) T 6403 51 95 || T Il ll (7)T 6403 51 95 Il li liI (8 ) T 6403 51 99 Il T \\II IIII (7)T 6403 51 99 \\ \\ I I ( 8 ) T 6403 59 11 \ Il T || (7)T 6403 59 11 \\ \\!! I (8 ) T 6403 59 31 \\ T Il\\ I (7)T 6403 59 31 II II li I-I II (g)T 6403 59 35 lili T ||li (8) T 6403 59 35 li Il IIII (7)T 6403 59 39 \\ T li II (7)T 6403 59 39 liIIli II (8) T . 6403 59 50 T \\ II (7LT 6403 59 91 II\ T IIIIII II (7)T 6403 59 91 II\\li|| li liI (*) T 6403 59 95 |1l T IIliII (7) T 6403 59 95 \\ li ||II II (8)T 6403 59 99 \\li|| T IIliII (7)T 6403 59 99 \\li li \\II (8)T 6403 91 11 li l T (7)T 6403 91 11 li \\lili liII (8 ) T 6403 91 13 lili T !! (7) T 6403 91 13 \\ (8) T 6403 91 16 li l T li (7)T 6403 91 16 Il II \\ (8 ) T 6403 91 18 l T || \\ (8) T 6403 91 91 lili T ||\ (7)T 6403 91 91 IIII!! I (8 ) T 6403 91 93 li T li I (7)T 6403 91 93 \\l li (8)T 6403 91 96 II\\\ T \\liII I (7)T 6403 91 96 li lilili (8) T 6403 91 98 lil T li l-lII (7)T 6403 91 98 l \ li11 I (8)T 6403 99 11 \\ II T \\ II (7)T 6403 99 11 li lili (8) J 6403 99 31 T ( 7 )T 6403 99 31 li \\ (8)T 6403 99 33 lili T li (7) T 6403 99 33 li\ l li li I (8 ) T 6403 99 36 ||\ T (7)T 6403 99 36 lili lili !! (8) T 6403 99 38 lil l T \ ( 7)T 6403 99 38 li\ \ || Il (8) T 6403 99 50 li\\ T IIIIII IIII (7)T 6403 99 91 \ T li (7) T No L 21 / 120 Official Journal of the European Communities 26 . 1 . 91 l (2 3 4) 5 6 7 (8 9 ( 10 11 ( 12) ( 8 ) T ( 7 )T ( 8 ) T ( 7 ) T ( 8 ) x ( 7 ) T ( 8 ) x ( 7 ) T ( 8 ) T ( 7 ) X ( 7 ) T ( 8 ) X ( 7 ) X ( 7 ) T ( 8 ) X ( 7 ) T ( 8 ) X ( 7 ) T ( 8 ) X ( 7 ) T ( 8 ) X ( 7 ) T ( 7 ) T ( 8 ) X ( 7 ) T ( 8 ) T ( 7 ) x T T T T P T T T T P T T P P T T T T T T T T T 6403 99 91 6403 99 93 6403 99 93 6403 99 96 6403 99 96 6403 99 98 6403 99 98 6404 11 00 6404 11 00 6404 19 10 6404 19 90 6404 19 90 6404 20 10 6404 20 90 6404 20 90 6405 10 10 6405 10 10 6405 10 90 6405 10 90 6405 20 10 6405 20 10 6405 20 91 6405 20 99 6405 20 99 6405 90 10 6405 90 10 6405 90 90 ex 6406 10 90 6406 20 90 6406 91 00 6406 99 30 ex 6406 99 90 6601 10 00 6601 91 00 6601 99 10 6601 99 90 ex 6601 99 90 6803 00 10 6809 11 00 6809 19 00 6809 90 00 6908 10 00 6908 90 19 6908 90 51 6908 90 91 6908 90 93 6908 90 99 7005 10 10 7005 10 31 7005 10 33 7005 10 35 7005 10 91 7005 10 93 7005 10 95 7005 21 10 7005 21 20 7005 21 30 7005 21 40 7005 21 50 7005 21 90 7005 29 10 7005 29 31 T T T T T T T T T T T T T T T T T T T T T T T T T T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 121 ( ID ( 12)( 1 ) ( 2) (3 ) (4 ) (5 (6 ) 7 8 ( 9 ) ( 10) P T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T P 7005 29 33 7005 29 35 7005 29 91 7005 29 93 7005 29 95 7007 11 10 700711 90 7007 19 10 7007 19 20 7007 19 80 7007 21 91 7007 21 99 7010 90 10 7013 10 00 7013 21 11 7013 21 19 7013 21 91 7013 21 99 7013 29 10 7013 29 51 7013 29 59 7013 29 91 7013 29 99 7013 31 10 7013 31 90 7013 32 00 7013 39 10 7013 39 91 7013 39 99 7013 91 10 7013 91 90 7013 99 10 7013 99 90 ex 7017 20 00 ex 7017 90 00 7019 10 51 7019 31 00 7102 10 00 7102 21 00 7102 29 00 7102 31 00 7102 39 00 7103 10 00 7103 91 00 7103 99 00 7104 10 00 7104 20 00 7104 90 00 7105 10 00 7105 90 00 7106 10 00 7106 91 10 7106 91 90 7106 92 10 7106 92 91 7106 92 99 7107 00 00 7108 13 10 7108 13 30 7114 11 00 7114 19 00 7114 20 00 P P T T T T T T T T T T T T T T T T T T T T T T T T T T T No L 21 / 122 Official Journal of the European Communities 26 . 1 . 91 ( 1 ) (2) 3 4) 5 6 (7 (8 (9 ( 10 (11 ) (12) T7117 90 00 7118 1010 7118 10 90 7118 90 00 7201 10 11 7201 10 19 7201 10 30 7201 10 90 7201 20 00 7201 30 10 7201 30 90 7201 40 00 7202 11 20 7202 11 80 7202 60 00 7202 70 00 7202 80 00 7202 91 00 7202 92 00 7202 93 00 7202 99 30 7202 99 80 7203 90 00 7204 50 10 7204 50 90 7206 10 00 7206 90 00 7207 11 11 7207 11 19 7207 11 90 7207 12 11 7207 12 19 7207 12 90 7207 19 11 7207 19 15 7207 19 19 7207 19 31 ex 7207 19 90 7207 20 11 7207 20 15 7207 20 17 ex 7207 20 19 7207 20 31 7207 20 33 ex 7207 20 39 7207 20 51 7207 20 55 7207 20 57 ex 7207 20 59 7207 20 71 ex 7207 20 90 7208 11 00 7208 12 10 7208 12 91 7208 12^95 7208 12 98 7208 13 10 7208 13 91 7208 13 95 7208 13 98 7208 14 10 7208 14 91 T T T T T T T T T T T T T T T T T T T T T T T T T T T T P T T T T T T T P T T T P T T P T T T P T P T T T T T T T T T T T 26. 1 . 91 Official Journal of the European Communities No L 21 / 123 ( 1 ) (2) 3 (4) 5 ( 6 ) (7 8 (9 10 ( 11 ) ( 12 ) 7208 14 99 7208 21 10 7208 21 90 7208 22 10 7208 22 91 7208 22 95 7208 22 98 7208 23 10 7208 23 91 7208 23 95 7208 23 98 7208 24 10 7208 24 91 7208 24 99 7208 31 00 7208 32 10 7208 32 30 7208 32 51 7208 32 59 7208 32 91 7208 32 99 7208 33 10 7208 33 91 7208 33 99 7208 34 10 7208 34 90 7208 35 10 7208 35 90 7208 41 00 7208 42 10 7208 42 30 7208 42 51 7208 42 59 7208 42 91 7208 42 99 7208 43 10 7208 43 91 7208 43 99 7208 44 10 7208 44 90 7208 45 10 7208 45 91 7208 45 90 7208 90 10 71AO on OA T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T No L 21 / 124 Official Journal of the European Communities 26 . 1 . 91 (10) (11 ) ( 12)( 1 ) ( 2 ) 3 (4 5 ) (6 7 8 (9 T T T T T T T T T T T T T P T P T T P T P T P T P T P T P T P T T P T T P P T T T T P T T T T T T T T T T T T T T T T 7209 32 90 7209 33 10 7209 33 90 7209 34 10 7209 34 90 7209 41 00 7209 42 10 7209 42 90 7209 43 10 7209 43 90 7209 44 10 7209 44 90 7209 90 10 ex 7209 90 90 7210 11 10 ex 7210 11 90 7210 12 11 7210 12 19 ex 7210 12 90 7210 20 10 ex 7210 20 90 7210 31 10 ex 7210 31 90 7210 39 10 ex 7210 39 90 7210 41 10 ex 7210 41 90 7210 49 10 ex 7210 49 90 7210 50 10 ex 7210 50 90 7210 60 11 7210 60 19 ex 7210 60 90 7210 70 21 7210 70 29 ex 7210 70 90 ex 7210 90 10 7210 90 31 7210 90 33 7210 90 35 7210 90 39 ex 7210 90 90 7211 11 00 7211 1210 7211 12 90 7211 19 10 7211 19 91 7211 19 99 7211 21 00 7211 22 10 7211 22 90 7211 29 10 7211 29 91 7211 29 99 7211 30 10 7211 30 31 7211 30 39 7211 30 50 7211 30 90 7211 41 10 7211 41 91 T T T T T T No L 21 / 12526 . 1 . 91 Official Journal of the European Communities (3 ) (6 (7 (8 ) (9 10) 11( 1 ) (2) (4 5 ( 12 ) T T T T T T T T T T T T T T T T T T T T T T 7211 41 95 7211 41 99 7211 49 10 7211 49 91 7211 49 99 7211 9011 ex 7211 90 19 7211 90 90 7212 10 10 7212 10 91 ex 7212 10 93 7212 10 99 7212 21 11 ex 7212 21 19 7212 21 90 7212 29 11 ex 7212 29 19 7212 29 90 7212 30 11 ex 7212 30 19 7212 30 90 7212 40 10 7212 40 91 ex 7212 40 93 7212 40 95 7212 40 98 ex 7212 50 10 7212 50 31 ex 7212 50 39 7212 50 51 ex 7212 50 59 7212 50 71 7212 50 73 7212 50 75 7212 50 91 7212 50 93 7212 50 97 7212 50 98 7212 60 11 ex 7212 60 19 7212 60 91 ex 7212 60 93 ex 7212 60 99 7213 10 00 7213 20 00 7213 31 00 7213 39 00 7213 41 00 7213 49 00 7213 50 10 7213 50 90 ex 7214 10 00 7214 20 00 7214 30 00 7214 40 10 7214 40 91 7214 40 99 7214 50 10 7214 50 91 7214 50 99 7214 60 00 7215 10 00 T P P T T P P T P P T P P T P P T T P P P P T P T P P P P P P P P T P T P P T T T T T T T T P T T T T T T T T T T Official Journal of the European Communities 26 . 1 . 91No L 21 / 126 ( l ) (2 ) 3 4 (5 (6 ) 7) &lt;8 (9 10) ( ID ( 12) T T T T T T T T T P T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T 7215 20 10 7215 20 90 7215 30 00 7215 40 00 7215 90 10 7215 90 90 7216 10 00 7216 21 00 7216 22 00 7216 31 11 7216 31 19 7216 31 91 7216 31 99 7216 3211 7216 32 19 7216 32 91 7216 32 99 7216 33 10 7216 33 90 7216 40 10 7216 40 90 7216 50 10 7216 50 90 7216 90 10 72171110 7217 11 91 721711 91 7217 12 10 7217 12 90 721713 11 721713 19 7217 13 91 7217 13 99 7217 19 10 7217 19 90 7217 21 00 7217 22 00 7217 23 00 7217 29 00 7217 31 00 7217 32 00 7217 33 00 7217 39 00 7218 10 00 7218 90 11 7218 90 13 7218 90 15 7218 90 19 7218 90 50 7219 11 10 7219 11 90 7219 12 10 7219 12 90 7219 13 10 7219 13 90 7219 14 10 7219 14 90 7219 21 11 7219 21 19 7219 21 90 7219 22 10 7219 22 90 T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 127 ( l ) (2) 3 4 5 (6 ) (7 8 (9 (10 11 ) ( 12 ) 7219 23 10 7219 23 90 7219 24 10 7219 24 90 7219 31 10 7219 31 90 7219 32 10 7219 32 90 7219 33 10 7219 33 90 7219 34 10 7219 34 90 7219 35 10 7219 35 90 7219 90 11 7219 90 19 7220 11 00 7220 12 00 7220 20 10 7220 20 31 7220 20 39 7220 20 51 7220 20 59 7220 20 91 7220 20 99 7220 9011 7220 90 19 7220 90 31 7221 00 10 7221 00 90 7222 10 11 7222 1019 7222 10 51 7222 10 59 7222 10 99 7222 20 10 7222 20 90 7222 30 10 7222 40 11 7222 40 19 7222 40 30 7222 40 91 7222 40 93 7223 00 10 7223 00 90 7224 10 00 7224 90 01 7224 90 09 7224 90 15 7224 90 30 7225 10 10 7225 10 91 7225 10 99 7225 20 10 ex 7225 20 30 7225 30 00 7225 40 10 7225 40 30 7225 40 50 7225 40 70 7225 40 90 7225 50 10 T T T T T T T T T T T T T T T T T T T T P T T T T T T T T T T T T T T T T T T T T T T T P T T T T T T T T T T T T T T T T T T T No L 21 / 128 Official Journal of the European Communities 26 . 1 . 91 ( l ) 2) ( 3 ) 4 5 6 (7 ) (8 (9 ) ( 10 ) ( 11 ) ( 12) T T T T T T T T T 7225 50 90 7225 90 10 7226 10 10 7226 10 30 7226 10 91 7226 10 99 7226 20 10 7226 20 31 7226 20 39 7226 20 51 7226 20 71 7226 91 10 7226 91 90 7226 92 10 7226 92 90 7226 9911 7226 99 31 7227 10 00 7227 20 00 7227 90 10 7227 90 30 7227 90 80 7228 10 10 7228 10 30 7228 10 90 7228 20 11 7228 20 19 7228 20 30 7228 20 70 7228 30 10 7228 30 30 7228 30 80 7228 50 00 7228 60 10 7228 70 10 7228 70 31 7228 70 91 7228 70 99 7228 80 10 7228 80 90 7229 10 00 7229 20 00 7229 90 00 7301 10 00 7304 10 10 7304 10 30 7304 10 90 7304 20 91 7304 20 99 7304 31 10 7304 31 91 7304 31 99 7304 39 10 7304 39 20 7304 39 51 7304 39 59 7304 39 91 7304 39 93 7304 39 99 7304 41 10 7304 41 90 7304 49 10 T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T r r r r r r r r r r r r r T T T T T T T T T T T T T T T T T T T T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 129 l ( 2) ( 3 ) (4 ) (5 ) (6 ) (7) ( 8 ) (9) ( 10) ( 11 ) ( 12) 7304 49 30 7304 49 91 7304 49 99 7304 51 11 7304 51 19 7304 51 30 7304 51 91 7304 51 99 7304 59 10 7304 59 31 7304 59 39 7304 59 50 7304 59 91 7304 59 93 7304 59 99 7304 90 10 7304 90 90 7305 11 00 7305 12 00 7305 19 00 7305 20 10 7305 20 90 7305 31 00 7305 39 00 7305 90 00 7306 10 11 7306 10 19 7306 10 90 7306 20 00 7306 30 10 7306 30 21 7306 30 29 7306 30 30 7306 30 51 7306 30 59 7306 30 71 7306 30 78 7306 30 90 7306 40 10 7306 40 91 7306 40 99 7306 50 10 7306 50 91 7306 50 99 7306 60 10 7306 60 31 7306 60 39 7306 60 90 7306 90 00 7307 11 10 7307 11 90 7307 19 10 7307 19 90 7307 21 00 7307 22 00 7307 23 10 7307 23 90 7307 29 10 7307 29 30 7307 29 90 7307 91 00 7307 92 00 T T T T T T T T T T T T T T T T T T T T T T P P P T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T No L 21 / 130 Official Journal of the European Communities 26. 1 . 91 l (2 ) 3 (4 5 6 (7) 8 (9 ( 10 ( 11 ) ( 12 ) T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T 7307 93 11 7307 93 19 7307 93 91 7307 93 99 7307 9910 7307 99 30 7307 99 90 7311 00 10 7311 00 91 7311 00 99 73121010 731210 30 7312 10 50 7312 10 71 7312 10 75 7312 10 79 7312 10 91 7312 10 95 7312 10 99 7312 90 10 7312 90 90 7313 00 00 7314 11 10 7314 11 90 7314 19 10 7314 19 90 7314 20 00 7314 3010 7314 30 90 7314 41 10 7314 41 90 7314 42 10 7314 42 90 7314 49 00 7314 50 00 7315 11 10 7315 11 90 7315 12 00 7315 19 00 7315 20 00 7315 81 00 7315 82 10 7315 82 90 7315 89 00 7315 90 00 7317 00 91 7317 00 99 7321 11 10 7321 11 90 7321 12 00 7321 13 00 7321 81 10 7321 81 90 7321 82 10 7321 82 90 7321 83 00 7321 90 00 7324 21 00 7324 29 00 7324 90 90 7403 21 00 7403 22 00 T T T T T T T T T T T T T T T T T T T T P T T T T T T T T T T T T T T T T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 131 (2 ) 3 (4 (5 ) (6 (7 (8 ) 9 ( 10 ) ( 11 ) ( 12 )( 1 ) T T P T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T 7403 23 00 7403 29 00 7407 10 00 7407 21 10 7407 21 90 7407 22 10 7407 22 90 7407 29 00 7408 11 00 7408 19 10 7408 19 90 7408 21 00 7408 22 10 7408 22 90 7408 29 10 7408 29 90 7409 11 00 7409 19 00 7409 21 00 7409 29 00 7409 31 00 7409 39 00 7409 40 11 7409 40 19 7409 40 91 7409 40 99 7409 90 10 7409 90 90 7410 11 00 7410 12 00 7410 21 00 7410 22 00 7411 10 11 7411 10 19 7411 10 90 7411 21 10 7411 21 90 7411 22 10 7411 22 90 7411 29 10 7411 29 90 7415 10 00 7415 21 00 7415 29 00 7415 31 00 7415 32 10 7415 32 90 7415 39 00 7501 10 00 7501 20 00 7502 10 00 7502 20 00 7503 00 10 7503 00 90 7504 00 00 7604 10 10 7604 10 90 7604 29 10 7604 29 90 7605 11 00 7605 19 10 7605 19 90 T T T T T T T T T T T T T T No L 21 / 132 Official Journal of the European Communities 26 . 1 . 91 ( 1 ) (2 ) ( 3 ) (4) ( 5 ) ( 6 ) (7 ) ( 8 ) (9 ) ( 10 ) ( 11 ) ( 12 ) 7605 21 00 7605 29 10 7605 29 90 8001 10 00 8001 20 00 8108 10 10 8108 10 90 8109 10 10 8109 10 90 8111 00 11 8111 00 19 ex 8112 20 10 8112 91 31 8112 91 39 8208 10 00 8208 20 00 8208 30 10 8208 30 90 8208 40 00 8208 90 00 8212 10 10 8212 10 90 8212 20 00 8212 90 00 8301 10 00 8301 20 00 8301 30 00 8301 40 11 8301 40 19 8301 40 90 8301 50 00 8301 60 00 8301 70 00 8402 11 00 8402 12 00 8402 19 10 8402 19 90 8402 20 00 8402 90 00 8407 10 10 8407 29 10 8407 29 30 8407 29 50 8407 29 70 8407 29 90 8407 31 00 8407 32 00 8407 33 10 8407 33 90 8407 34 10 8407 34 30 8407 34 91 8407 34 99 8407 90 10 8407 90 50 8407 90 70 8407 90 91 8407 90 93 8407 90 99 8408 10 10 8408 10 21 8408 10 25 T T T T T T T T T T T T T T T T P T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 133 ( 10 ) ( 11 ) ( 12)( 1 ) (2) ( 3 ) (4 ) (5 (6 7 ) 8 (9 ) 8408 10 30 8408 10 40 8408 10 50 8408 10 60 8408 10 70 8408 10 80 8408 10 90 8301 20 10 8408 20 31 8408 20 35 8408 20 37 8408 20 51 8408 20 55 8408 20 57 8408 20 99 8408 90 21 8408 90 29 8408 90 31 8408 90 33 8408 90 36 8408 90 37 8408 90 51 8408 90 55 8408 90 57 8408 90 71 8408 90 75 8408 90 99 8413 11 00 8413 19 10 8413 19 90 8413 20 10 8413 20 90 8413 30 10 8413 30 90 8413 40 00 8413 50 10 8413 50 30 8413 50 50 8413 50 71 8413 50 79 8413 50 90 8413 60 10 8413 60 30 8413 60 41 8413 60 49 8413 60 51 8413 60 59 8413 60 60 8413 60 90 8413 70 10 8413 70 21 8413 70 29 8413 70 30 8413 70 40 8413 70 50 8413 70 61 8413 70 69 8413 70 70 8413 70 80 8413 70 91 8413 70 99 8413 81 10 T T T T T I T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T No L 21 / 134 Official Journal of the European Communities 26 . 1 . 91 ( l ) 2 3 (4 ) (5 ) 6 (7 - 8 9 10 ( 11 ) ( 12) T T T T T T 8413 81 90 8413 82 00 8413 91 10 8413 91 90 8413 92 00 8414 51 10 8414 51 90 8414 59 10 8414 59 30 8414 59 50 8414 59 90 8414 60 00 8414 90 10 8414 90 90 8415 10 00 8415 81 90 8415 82 90 8415 83 90 8415 90 90 8416 20 00 8416 90 00 8417 20 10 8417 20 90 8417 80 10 8417 80 90 8418 10 90 8418 21 10 8418 21 51 8418 21 59 8418 21 91 8418 21 99 8418 22 00 8418 29 00 8418 30 91 8418 30 99 8418 40 91 8418 40 99 8418 50 11 8418 50 19 5418 50 91 8418 50 99 8418 61 90 8418 69 91 8418 69 99 8418 91 00 8418 99 90 8419 1100 8419 19 00 8419 31 00 8419 32 00 8419 39 00 8419 40 00 8419 50 10 8419 50 90 8419 60 00 8419 81 10 8419 81 99 8419 89 10 8419 89 30 8419 89 80 8419 90 10 8419 90 90 T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T P 26 . 1 . 91 Official Journal of the European Communities No L 21 / 135 l ) (2) 3 4 ( 5 ) (6 ) (7 (8 (9 ) ( 10 11 ( 12) T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T 842211 00 8422 19 00 8422 20 00 8422 30 00 8422 40 00 8422 90 00 8423 10 10 8423 10 90 8423 20 00 8423 30 00 8423 81 10 8423 81 30 8423 81 50 8423 81 90 8423 82 10 8423 82 91 8423 82 99 8423 89 10 8423 89 90 8423 90 00 8424 81 31 8424 81 39 8424 81 91 8424 81 99 8424 89 90 842511 90 8425 19 91 8425 19 99 8425 20 00 8425 31 90 8425 39 91 8425 39 99 8425 41 00 8425 42 90 8425 49 90 8426 11 00 842612 00 8426 19 00 8426 20 00 8426 30 00 8426 49 00 8426 91 10 8426 91 90 8426 99 90 8427 10 10 8427 10 90 8427 2011 8427 2019 8427 20 90 8427 90 00 8428 10 91 8428 10 99 8428 20 30 8428 20 91 8428 20 99 8428 31 00 8428 32 00 8428 33 90 8428 39 91 8428 39 99 8428 40 00 8428 50 00 T T T T T (*)T &lt;2)T ( 2 ) X ( 2 ) T (2)T (2)TT T T T T T T T T T T T T 26 . 1 . 91No L 21 / 136 Official Journal of the European Communities l 2 (3 ) 4 5 ( 6 ) 7 8 (9 ( 10 ) 11 ( 12 ) T T T T T T T T T T T T T T P T T P T T T P P P T T T T T T T T T T T T T T T T 8428 60 00 8428 90 50 8428 90 71 8428 90 79 8428 90 91 8428 90 99 8429 51 10 8430 10 00 8431 10 00 ex 8431 20 00 8431 31 00 8431 39 10 8431 39 90 8431 41 00 8431 49 20 8431 49 80 8432 10 10 8432 10 90 8432 21 00 8432 29 10 8432 29 30 8432 29 50 8432 29 90 8432 30 11 8432 30 19 8432 30 90 8432 40 10 8432 40 90 8432 80 00 8432 90 10 8432 90 91 8432 90 99 8434 20 00 8435 10 10 8435 10 90 8435 90 00 8438 10 10 8438 10 90 8438 20 00 8438 30 00 8438 40 00 8438 50 00 8438 60 00 8438 80 10 8438 80 91 8438 80 99 8438 90 00 8451 40 00 8452 10 11 8452 10 19 8452 10 90 8452 21 00 8452 29 00 8452 40 00 8452 90 00 8453 10 00 8456 10 00 8456 20 00 8456 30 00 8456 90 00 8457 10 00 8457 20 00 T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T ( 2 ) T (2 )T (2)T ( 2 ) T ( 2 ) T ( 2 ) T T T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 137 (6 ) (7) ( 8 ) (9 ) ( 10 ) ( 11 ) ( 12)(1 2) (3 (4 5 P T T T T T P T T T T T T T T T P P T T T T T T T T T T T T T T T T T T T ' T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T (2)T ( 2)T (2)T ( 2)T ( 2)T (2)T (2)T (2)T (2)T ( 2)T (2)T (2)T (2)T (2)T ( 2)T ( 2)T (2)T (2)T (2)T (2 ) T (2)T (2)T ( 2)T (2)T (2)T ( 2)T (2)T (2)T ( 2)T (2) T ( 2 ) T ( 2)T (2)T (2)T (2)T 8457 30 00 8458 11 10 8458 11 91 8458 11 99 8458 19 10 8458 19 91 8458 19 99 8458 91 10 8458 91 90 8458 99 10 8458 99 90 8459 10 00 8459 21 10 8459 21 91 8459 21 99 8459 29 10 8459 29 91 8459 29 99 8459 31 00 8459 39 00 8459 40 10 8459 40 90 8459 51 00 8459 59 00 8459 61 10 8459 61 91 8459 61 99 8459 69 10 8459 69 91 8459 69 99 8459 70 00 8460 11 00 8460 19 00 8460 21 10 8460 21 90 8460 29 10 8460 29 90 8460 31 00 8460 39 00 8460 40 00 8460 90 10 8460 90 90 8461 10 00 8461 20 00 8461 30 00 8461 40 11 8461 40 19 8461 40 31 8461 40 39 8461 40 71 8461 40 79 8461 40 90 8461 50 11 8461 50 19 8461 50 90 8461 90 00 8462 10 10 8462 10 90 8462 21 10 8462 21 90 8462 29 10 8462 29 91 26 . 1 . 91No L 21 / 138 Official Journal of the European Communities 1 (2 3 (4 (5 6 7 8 9 10 11 ( 12 ( 2 T ( ) T 2 T 2 )T 8462 29 99 8462 31 10 8462 31 90 8462 39 10 8462 39 91 8462 39 99 8462 41 10 8462 41 90 8462 49 10 8462 49 90 8462 91 10 8462 91 50 8462 91 91 8462 91 99 8462 99 10 8462 99 50 8462 99 91 8462 99 99 8463 10 10 8463 10 90 8463 20 00 8463 30 00 8463 90 10 8463 90 90 8464 10 00 8464 20 90 8464 90 00 8465 10 10 8465 10 90 8465 91 00 8465 92 00 8465 93 00 8465 94 00 8465 95 00 8465 96 00 8465 99 10 8465 99 90 8466 93 20 8466 93 80 8466 94 00 8468 80 00 8468 90 00 8469 10 00 8469 21 00 8469 29 00 8469 31 00 8469 39 00 8470 10 00 8470 21 00 8470 29 00 8470 30 00 8470 40 00 8470 50 00 8470 90 00 8471 10 90 8471 20 40 8471 20 50 8471 20 60 8471 20 90 8471 91 40 8471 91 50 8471 91 60 T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T 1 1 1 1 I 1 1 1 1 1 I I I I T T ( ) T ( 3)T ( 3)T ( 3 )T 26. 1 . 91 Official Journal of the European Communities No L 21 / 1 39 ( 1 ) (2) 3 (4 5 6 7) 8 W ( 10 ) ( 11 ) ( 12) P 8471 91 90 8471 92 90 8471 93 40 8471 93 50 8471 93 60 8471 93 90 8471 99 10 8471 99 30 8471 99 90 ex 8472 90 90 8474 10 00 8474 20 00 8474 31 00 8474 32 00 8474 39 00 8474 80 00 8474 90 10 8474 90 90 8477 10 00 8477 20 00 8477 30 00 8477 40 00 8477 51 00 8477 59 10 8477 59 90 8477 80 10 8477 80 90 8477 90 10 8477 90 90 8478 10 00 8478 90 00 8479 10 00 8479 20 10 8479 20 90 8479 30 10 8479 30 90 8479 81 00 8479 82 00 8479 89 30 8479 89 50 8479 89 60 8479 89 80 8479 90 92 8479 90 98 8482 10 10 8482 10 90 8482 20 00 8482 30 00 8482 40 00 8482 50 00 8482 80 00 8482 91 10 8482 91 90 8482 99 00 8483 10 30 8483 10 41 8483 10 51 8483 10 53 8483 10 58 8483 10 90 8483 30 51 8483 30 59 T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T 26 . 1 . 91No L 21 / 140 Official Journal of the European Communities ( 1 ) (2) (3 ) (4) (5 ) (6 ) (7) ( 8 ) (9 ) ( 10 ) ( 11 ) ( 12 ) 8483 30 90 T 8483 40 91 1 II I T 8483 40 93 I li \\ Il T 8483 40 99 I II II \ T 8483 50 91 \ Il \ II\ T 8483 50 99 II\ liI T 8483 60 91 Il li II T 8483 60 99 II \ l T 8483 90 92 I I l . T 8483 90 98 Il \ Il T 8501 10 10 \\ \ I T 8501 10 91 li \ \ T 8501 10 93 II\ \ T 8501 10 99 II \ I T 8501 20 10 II \ l T 8501 20 90 \ II l \ T 8501 31 10 \ I I T 8501 31 90 \ \ T 8501 32 10 li l T 8501 32 91 \ I T 8501 32 99 I \ II T 8501 33 10 li l I Il T 8501 33 91 li I I T 8501 33 99 \ \ II T 8501 34 10 li \ I II\ T 8501 34 50 I || T 8501 34 91 \ I || T 8501 34 99 \ I T 8501 40 10 \ \ I I l T 8501 40 90 \ I I || T 8501 51 10 li I I \ T 8501 51 90 \ \ I T 8501 52 10 I Il \ \ T 8501 52 91 \ li I || T 8501 52 93 li \ I Il T 8501 52 99 \ T 8501 53 10 \ \ l T 8501 53 50 I \ T 8501 53 91 \ \ T 8501 53 99 \ \ T 8501 61 10 l \ T 8501 61 91 II l II T 8501 61 99 II l II T 8501 62 10 II l || T 8501 62 90 Il\ l \ II T 8501 63 10 Il \ II T 8501 63 90 \ II T 8501 64 00 Il l IIl T 8502 11 10 l Il \ II\ T 8502 11 90 Il \ \ III T 8502 12 10 l.\ \ T 8502 12 90 l .\ II T 8502 13 10 \ I III T 8502 13 91 \ \ T 8502 13 99 I li T 8502 20 10 II T 8502 20 91 I-I T 8502 20 99 T 8502 30 10 I-I IIl \ T 8502 30 91 I II \ T 8502 30 99 \ T 8502 40 10 l \ \ - T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 141 ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) ( 11 ) ( 12) 8502 40 90 8503 00 10 8503 00 91 8503 00 99 8504 10 10 8504 10 91 8504 10 99 8504 21 00 8504 22 10 8504 22 90 8504 23 00 8504 31 10 8504 31 31 8504 31 39 8504 31 90 8504 32 10 8504 32 31 8504 32 39 8504 32 90 8504 33 10 8504 33 90 8504 34 00 8504 40 10 8504 40 50 8504 40 91 8504 40 93 8504 40 94 8504 40 96 8504 40 97 8504 40 98 8504 50 10 8501 50 90 8504 9011 8504 90 19 8504 90 90 8506 11 10 8506 11 90 8506 12 00 8506 13 00 8506 19 10 8506 19 90 8506 20 00 8506 90 00 8507 10 99 8507 20 91 8507 20 99 8507 30 91 8507 30 99 8507 40 90 8507 80 90 8508 10 10 8508 10 91 8508 10 99 8508 80 30 8508 80 59 8508 80 80 8508 80 90 8509 10 10 8509 10 90 8509 20 00 8509 30 00 8509 40 00 T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T (3)T No L 21 / 142 Official Journal of the European Communities 26 . 1 . 91 l 2 3 (4 (5 ( « (7) 8 9 ( 10 ) 11 ( 12) P T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T 8509 80 00 8509 90 10 8509 90 90 ex 8510 90 00 8513 10 00 8513 90 00 8515 8010 8515 80 90 8515 90 00 8516 1011 8516 1019 8516 10 90 8516 21 00 8516 29 10 8516 29 50 8516 29 91 8516 29 99 8516 31 10 8516 31 90 8516 32 00 8516 33 00 8516 40 10 8516 40 90 8516 50 00 8516 60 10 8516 60 51 8516 60 59 8516 60 70 8516 60 80 8516 60 90 8516 71 00 8516 72 00 8516 79 10 8516 79 90 8516 80 10 8516 80 90 8516 90 00 8517 10 00 8517 30 00 8517 81 10 8517 81 90 8518 21 90 8518 22 90 8518 29 90 8518 40 91 8518 40 99 8518 50 90 8519 99 10 8521 1 « 10 8521 10 10 8521 10 31 8521 10 31 8521 10 39 8521 10 39 8521 10 90 8521 10 90 8521 90 00 8521 90 00 8522 10 00 8522 90 99 8523 11 00 8523 12 00 ( 2 )T (2)T (2)T (2)T (2)T (2)T (2)T C)T (2)T 0)T (2)T ( »)T (2)T HT (2)T C)T (2)T (2)T (2)T T T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 143 ( l ) ( 2) (3 ) 4 5 (6 ) (7 ( 8 ) 9 10) 11 ( 12) T T T T T T T T T T T T T T T T T 8523 13 00 8523 20 10 8523 20 90 8523 90 00 8524 10 00 8524 21 10 8524 21 90 8524 22 10 8524 22 90 8524 23 10 8524 23 90 8524 90 10 8524 90 91 8524 90 99 8525 10 10 8525 10 90 8525 20 10 8525 20 90 8525 30 10 8525 30 91 8525 30 99 8526 92 90 852711 10 8527 11 90 8527 19 00 8527 21 10 8527 21 90 8527 29 00 8527 31 10 8527 31 91 8527 31 99 8527 32 10 8527 32 90 8527 39 10 8527 39 91 8527 39 99 8527 90 10 8527 90 91 8527 90 99 8528 10 11 8528 10 11 8528 10 19 8528 10 19 8528 10 30 8528 10 30 8528 10 40 8528 10 50 8528 10 61 8528 10 69 8528 10 71 8528 10 73 8528 10 75 8528 10 78 8528 10 80 8528 10 91 8528 10 98 8528 20 20 8528 20 71 8528 20 73 8528 20 79 8528 20 91 8528 20 99 T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T 0 ) T ( 2)T (')T (2)T ( 2)T 0) T (2)T ( 2)T (2)T (2)T &lt; 2)T 2 T No L 21 / 144 Official Journal of the European Communities 26 . 1 . 91 ( 1 ) (2) ' ( 3 ) (4 ) (5 ) ( 6 ) (7 ) ( 8 ) ( 9 ) ( 10 ) ( 11 ) ( 12 ) 8529 10 50 8529 90 59 8529 90 99 . 8531 20 90 8531 80 90 8535 10 00 8535 21 00 8535 29 00 8535 30 10 8535 30 90 8535 40 00 8535 90 00 8536 10 10 8536 10 50 8536 10 90 8536 20 10 8536 20 90 8536 30 10 8536 30 30 8536 30 90 8536 41 10 8536 41 90 8536 49 00 ex 8536 50 00 8536 61 10 8536 61 90 8536 69 00 8536 90 01 8536 90 11 8536 90 19 8536 90 80 8537 10 10 8537 10 91 8537 10 99 8537 20 91 8537 20 99 8538 10 00 8538 90 10 8538 90 90 8539 10 90 8539 21 30 8539 21 91 8539 21 99 ex 8539 22 10 8539 22 90 ex 8539 29 10 8539 29 31 8539 29 39 8539 29 91 8539 29 99 8539 31 10 8539 31 90 8539 39 10 8539 39 30 8539 39 51 8539 39 59 8539 39 90 8540 11 10 8540 11 30 8540 11 50 8540 11 80 8544 11 10 T T T T P T P T T T T T T T T T T T P P P P P P P T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T (2)T (2 ) T (2)T (2 ) T 26 . 1 . 91 Official Journal of the European Communities No L 21 / 145 ( 1 ) (2 ) 3 4) 5 6 7 8 9 10 11 12 T T T T P P P P P T T T T T T T T T T T T 854411 90 8544 19 10 8544 19 90 8544 70 00 8604 00 00 8606 10 00 8606 20 00 8606 30 00 8606 91 10 8606 91 90 8606 92 00 8606 99 00 8607 11 00 8607 19 91 8607 19 99 8608 00 30 8703 10 10 8703 21 10 8703 21 90 8703 22 11 8703 22 19 8703 22 90 8703 23 11 8703 23 19 8703 23 90 8703 24 10 8703 24 90 8703 31 10 8703 31 19 8703 31 90 8703 32 11 8703.32 19 8703 32 90 8703 33 11 8703 33 19 8703 33 90 8703 90 10 8703 90 90 8704 10 11 8704 21 31 8704 21 39 8704 22 91 8704 22 99 8704 23 91 8704 23 99 8704 31 31 8704 31 39 8704 31 91 8704 32 91 8704 32 99 8706 0011 8706 00 19 8708 10 90 8708 21 90 8708 29 90 8708 31 91 8708 31 99 8708 39 90 8708 40 90 8708 50 90 8708 60 91 8708 60 99 2 ) J 2 ) X 2 ) J 2 ) J 2 ) X 2 ) f 2 ) J 2 ) T 2 ) T 2 ) X 2 ) J 2 ) J 2 ) X 2 ) T 2 ) X 2 ) T 2 ) J 2 ) X 2 ) X 2 ) X 2 ) X 2 ) X 2 ) X 2 ) X 2 ) X 2 ) J 2 ) X 2 ) X P P P P P P P P P P P P T P P P P P P P T T T T T T T T T T No L 21 / 146 Official Journal of the European Communities 26 . 1 . 91 l ) (2 ( 3 ) 4 (5 (6 (7 8 (9 ( 10 ( 11 12 P P P P P P P T T T 2 ) T 2 ) f ( 2 )T ( 2)T (2)T ( 2)T ( 2 ) T 8708 70 50 8708 70 99 8708 80 90 8708 91 90 8708 92 90 . 8708 93 90 8708 94 90 8708 99 30 8708 99 50 8708 99 92 8708 99 98 8709 11 10 8709 19 10 8711 10 00 8711 20 10 8711 20 91 8711 20 99 8711 30 00 8711 40 00 8711 50 00 8711 90 00 8712 00 10 8712 00 90 8714 11 00 8714 19 00 8714 20 00 8714 91 10 8714 91 30 8714 91 90 8714 92 10 8714 92 90 8714 93 10 8714 93 90 8714 94 10 8714 94 30 8714 94 90 8714 95 00 8714 96 10 8714 96 30 8714 96 90 8714 99 10 8714 99 30 8714 99 50 8714 99 90 8802 11 10 8802 11 90 8802 12 10 8802 12 90 8802 20 10 8802 20 90 8802 30 10 8802 30 90 8805 10 10 8805 10 90 8901 10 10 8901 10 90 8901 20 10 8901 20 90 8901 30 10 8901 30 90 8901 90 10 8901 90 91 T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T No L 21 / 14726 . 1 . 91 Official Journal of the European Communities ( 10 ) ( 12)1 (2) (3 ) (4 ) 5) « 7 8 ( 9) ( 11 ) T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T 8901 90 99 8902 00 11 8902 00 19 8902 00 90 8903 10 11 8903 10 19 8903 10 90 8903 91 10 8903 91 91 8903 91 93 8903 91 99 8903 92 10 8903 92 91 8903 92 99 8903 99 10 8903 99 91 8903 99 99 8904 0010 8904 00 91 8904 00 99 8905 10 10 8905 10 90 8905 20 00 8905 90 10 8905 90 90 8906 00 91 8906 00 93 8906 00 99 8907 10 00 8907 90 00 8908 00 00 9002 11 00 9002 19 00 9002 20 10 9002 20 90 9002 90 10 9002 90 91 9002 90 99 9014 10 90 9014 20 90 9014 80 00 9015 10 10 9015 10 90 9015 20 10 9015 20 90 9015 30 10 9015 30 90 9015 40 10 9015 40 90 9015 80 11 9015 80 19 9015 80 91 9015 80 93 9015 80 99 9016 00 10 9018 19 00 ex 9018 20 00 9018 31 10 9018 31 90 9018 32 10 9018 32 90 9018 39 00 T T T T T T T T T T T T T T T T T T T T T T T T T T T P T T T T T 26 . 1 . 91No L 21 / 148 Official Journal of the European Communities ( l ) (2) ( 3 ) (4 ) (5 ) (6 ) ( 7) ( 8 ) (9 ) ( 10 ) ( 11 ) (12 ) P T T T T T T P P P P P P P T T P P P T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T ex 9018 49 00 ex 9018 50 10 ex 9018 50 90 ex 9018 90 10 9018 90 50 9018 90 60 ex 9018 90 90 9024 10 10 9024 10 91 9024 10 93 9024 10 99 9024 80 10 9024 80 99 9025 11 91 9025 19 91 9025 19 99 9025 20 90 9025 80 91 9025 80 99 9026 10 51 9026 10 59 9026 10 91 9026 10 99 9026 20 30 9026 20 90 9026 80 91 9026 80 99 902710 10 9027 10 90 9027 20 10 9027 20 90 9027 30 00 9027 40 00 9027 50 00 9027 80 11 9027 80 19 9027 80 99 9028 10 00 9028 20 00 9028 3011 9028 30 19 9028 30 90 9029 10 90 9029 20 31 9029 20 39 9030 10 90 9030 31 90 9030 39 91 9030 39 99 9030 40 90 9030 81 90 9030 89 99 ex 9030 90 10 9031 10 00 9031 20 00 9031 80 31 9031 80 39 9031 80 51 9031 80 59 9031 80 99 ex 9031 90 90 9032 10 30 26 . 1 . 91 Official Journal of the European Communities No L 21 / 149 ( 10 ) ( ii )( i ) (2 ) (3 4) 5 ) ( 6 ) (7 ) ( 8 ) 9 ( 12 ) T 9032 10 91 9032 10 99 9032 20 90 9032 89 10 9032 89 90 9113 90 90 9401 10 90 9401 20 00 9401 30 10 9401 30 90 9401 40 00 9401 50 00 9401 61 00 9401 69 00 9401 71 00 9401 79 00 9401 80 00 9401 90 10 9401 90 90 9403 10 10 9403 10 51 9403 10 59 9403 10 91 9403 10 93 9403 10 99 9403 20 91 9403 20 99 9403 30 11 9403 30 19 9403 30 91 9403 30 99 9403 40 00 9403 50 00 9403 60 10 9403 60 30 9403 60 90 9403 70 90 9403 80 00 9403 90 10 9403 90 30 9403 90 90 ex 9405 10 10 ex 9405 10 21 ex 9405 10 29 ex 9405 10 30 ex 9405 2011 ex 9405 20 19 ex 9405 20 30 ex 9405 40 31 ex 9405 40 35 ex 9405 40 39 ex 9405 40 91 ex 9405 40 95 ex 9405 40 99 ex 9405 50 00 ex 9405 60 10 ex 9405 60 91 9405 92 10 ex 9405 92 90 9405 99 90 9501 00 10 9501 00 90 T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T , T T T T T T P P P P P P P P P P P T P T T P P P P P P P P No L 21 / 150 Official Journal of the European Communities 26 . 1 . 91 1 2 (3 (4 5 ( 6 ) 7 8 (9 10 ( 11 ) ( 12) T T T T T T T T T T T T T T T T T T T T T T T T T T T 9502 10 10 9503 10 10 9503 10 90 9503 20 10 9503 20 90 9503 30 10 9503 30 30 9503 30 90 9503 41 00 9503 49 10 9503 49 30 9503 49 90 9503 50 00 9503 60 10 9503 60 90 9503 70 00 9503 80 10 9503 80 90 9503 90 10 9503 90 31 9503 90 35 9503 90 37 9503 90 51 9503 90 55 9503 90 99 ex 9504 20 90 9504 40 00 9506 32 00 9506 61 00 9506 62 10 9506 62 90 9506 69 90 9603 90 10 9605 00 00 9607 11 00 9607 19 00 9607 2011 9607 20 19 9607 20 91 9607 20 99 9608 10 10 9608 10 30 9608 10 91 9608 10 99 9608 20 00 9608 31 00 9608 39 10 9608 39 90 9608 40 00 9608 50 00 9608 60 10 9608 60 90 9608 91 00 9608 99 10 9608 99 30 9608 99 91 9608 99 99 9609 10 10 9609 10 90 9609 20 00 ex 9609 90 10 9609 90 90 T T T T T T P T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T T P T »